t c memo united_states tax_court h group holding inc and subsidiaries formerly hg inc and subsidiaries et al petitioners v commissioner of internal revenue respondent docket nos filed date harold j lipsitz robert a bedore and stephen fedo for petitioners pamela v gibson donna c hansberry and steven w labounty for respondent ' the following cases are consolidated for purposes of trial briefing and opinion h group holding inc and subsidiaries formerly hg inc and subsidiaries docket nos and and aic holding co and subsidiaries formerly anartic investment co and subsidiaries docket nos and gerber additions to h group holding inc memorandum findings_of_fact and opinion judge federal_income_tax and penalties as follows taxable_year ending date date date date date date date date date gerber by a f eb theodore tannenwald jr order respondent determined deficiencies in and subsidiaries deficiency dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number and these consolidated cases were reassigned to judge joel following the death of judge the parties agreed that the issues tried to the court in the trials conducted by judge tannenwald could be reassigned to another judge without the need for a retrial or the presentation of additional evidence aic holding co and subsidiaries taxable_year penalty ending deficiency sec_6689 date dollar_figure --t date big_number ---- date big_number --- date big_number --- date big_number dollar_figure date big_number big_number date big_number --- date big_number --- the issues relating to sec_482 the subject of this opinion have been severed from the other issues in these cases the issues presented for our consideration are whether respondent’s allocations of income a for_the_use_of the hyatt trade_name and marks by hyatt international corp hic and its subsidiaries and b for management services hic provided to its subsidiaries were arbitrary capricious or unreasonable and the amount of arm’s-length consideration if any for such transactions unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings of fact‘ i historical background hyatt corp hyatt domestic is a wholly owned subsidiary of petitioner h group holding inc and subsidiaries hgh hic is a wholly owned subsidiary of petitioner aic holding inc and subsidiaries aic all of these entities were organized under the laws of the state of delaware and their principal offices at all pertinent times were located in chicago illinois the relevant consolidated corporate federal_income_tax returns of hgh and aic or their respective predecessors were timely filed with the internal_revenue_service center at kansas city missouri for the taxable periods in issue hyatt domestic and hic were owned or controlled directly or indirectly by the same interests and said control satisfies the threshold for application of sec_482 hyatt domestic was organized in as of hyatt domestic operated seven hotels in the united_states with big_number rooms collectively about one-half of the hotels and rooms were the parties’ stipulations of facts and the attached exhibits are incorporated by this reference the issues considered involve petitioners’ subsidiaries hyatt domestic and hyatt international inc hic and its subsidiaries attached as an appendix is a diagram reflecting the relationships of some of the more significant entities addressed in this opinion in california at the end of hyatt domestic operated hotels with big_number rooms collectively as of date hyatt domestic’s operation had grown to hotels with approximately big_number rooms collectively and motels with approximately big_number rooms collectively hic was established date with the principal purpose of owning and or operating hotel properties outside the continental_united_states under the hyatt name hic’s initial shareholders were the same as the shareholders of hyatt domestic a peter di tullio mr di tullio hic’s first employee was hired as executive vice president to guide the international venture mr di tullio had experience as an international hotelier and had spent the majority of his career with hilton international hotels hilton international at the time he started with hic mr di tullio had been serving as a vice president of hilton international he had worked in europe the middle kast and to a lesser extent asia and as an area director for southern europe africa the middle east and southeast asia by date mr di tullio who remained an employee had hired an assistant and an architect and he focused on establishing a buropean base of operations with an office in rome around however hic established its headquarters in chicago and its three employees were moved from rome by the end of the hyatt international group’ managed seven hotels located in hong kong singapore manila the philippines colombo ceylon sri lanka acapulco mexico colon panama and toronto canada early in the 1970’s mr di tullio hired moustaffa bakry a former vice president of hilton international in cairo to assist in developing the middle east by late the hyatt international group had executed nine management contracts and additional management_contract negotiations were in process by mr di tullio had become president of hic from through the number of hotels managed by the hyatt international group grew from a single property in hong kong to hotels located on continents as of the end of the hyatt international group managed hotels in different countries mr di tullio recruited roland mccann another former hilton colleague to head the hyatt international group’s efforts in the caribbean and latin america during the period from through the hyatt international group added properties in kurope africa and the middle east mexico and central america and asia in addition to those already managed on date hyatt domestic and hic entered into a licensing agreement for use of certain licensed marks owned by ’ we use the term the hyatt international group to refer to hic and its subsidiaries collectively or some combination thereof that term is in contrast to hic or other instances where we have referred to a specific entity hyatt domestic these licensed marks were hyatt house hotels h h designs and hyatt lodges design hyatt domestic granted to hic the exclusive license to use the marks outside the united_states and its territories and possessions the nonexclusive license to use the marks in hawaii alaska and the u s territories and possessions and the nonexclusive license to use the marks on printed matter brochures and similar products throughout the world the agreement also allowed hic to grant sublicenses to any entity in which it owned at least a 50-percent interest hic agreed that the standards of services and the quality of products bearing a mark would be at least equivalent to those adopted or used by hyatt domestic hic agreed to pay hyatt domestic dollar_figure upon execution of the agreement plus dollar_figure for each new hotel operated under the name hyatt the expenses of trademark and name registration in foreign jurisdictions were the responsibility of hic as were the costs of any foreign trademark infringement litigation the agreement was signed twice by jay pritzker once as president of hyatt domestic and a second time as president of hic on date hyatt domestic authorized hic to use the regency name in addition to the hyatt name licensed under the agreement the previously established dollar_figure fee per hotel however was not changed on date the list of marks licensed was expanded to include various logo designs advertising slogans restaurants and other hyatt names ti organizational structure the first international hotel property managed by the hyatt international group was an entity that became known as the hyatt regency hong kong the owners and hic entered into a management agreement dated date generally the agreement followed the form used by hilton international and the name hyatt was substituted for the name hilton on date hyatt of hong kong hhk was incorporated in hong kong as a wholly owned subsidiary of hic and on date hic assigned its interest in the management agreement for the hyatt regency hong kong to hhk mr di tullio hired brian bryce from hilton international to be the hyatt regency hong kong’s general manager and the senior vice president of hhk the hyatt regency hong kong began operations in date using the hilton international registration forms as a model other members of the hyatt regency hong kong executive committee staff were hired from hilton international including ken mullins bernd chorengel larry tchou and david chan sdollar_figurealthough the hyatt international group consisted of numerous legal entities we limit our description to a sufficient number of representative examples in order to provide an understanding of the group structure generally separate corporations were formed to execute and or hold each management_contract some of the more significant purposes for forming separate entities were to limit liability and take advantage of possible local_tax benefits the separate hotel management companies were usually made wholly owned subsidiaries of either hic or hhk and most were incorporated either in the country where the hotel was located or in hong kong generally no consideration was paid when management contracts were assigned from a signing entity to a hotel operating entity on one occasion however hyatt of singapore hs paid hic dollar_figure for the assignment of the management agreement for the operation of the hyatt regency singapore in numerous instances hic guaranteed the performance of the signing subsidiary hic was involved in the development of contract opportunities primarily in central america europe africa and the middle kast whereas hhk was active in the asia-- pacific area ultimately hhk evolved into a master hotel management subsidiary responsible for the entire asia-pacific region hyatt international canada ltd was established in date as hic’s canadian subsidiary and three ground-up hotels were opened two of which closed by and the remaining hotel was transferred in exchange for consideration to hyatt domestic in -- - hs was incorporated in singapore on date as a wholly owned subsidiary of hic for the purpose of holding the hyatt regency singapore management_contract the first management agreement for the hyatt regency singapore dated date was executed by hic and contained a financial guaranty regarding the amount of the hotel owner’s share of the gross operating profits hs has been responsible for the operation of hotels in malaysia indonesia and thailand although hs is a subsidiary of hic it has always reported to hhk on the advice of tax counsel hs was assigned the sydney australia kingsgate management_contract by hyatt regency corp pty ltd a wholly owned subsidiary of hhk the hyatt regency acapulco opened in mexico in date was the first hotel outside of asia managed by the hyatt international group ken mullins transferred from the hyatt regency hong kong to become the hyatt regency acapulco’s first general manager hic formed a local management company servicios internacionales administrativos s a de c v siasa a wholly owned subsidiary of hic to manage the hotel mullins was succeeded as the hyatt regency acapulco general manager by fred lederer and both had been hilton employees on date the hyatt international group entered into a joint_venture with valores industriales s a vis mexico’s largest brewer of beer which already owned and operated five hotels under its exelaris banner the joint_venture was called hoteles exelaris s a hesa and was owned percent by vis and percent by hic mexico a wholly owned subsidiary of hic hic’s 49-percent ownership was to some extent unrepresentative in that hic had contributed about percent of the value and was entitled to about percent of economic returns after years the profit split was changed to percent for hic and percent for vis mexican law did not permit greater than 49-percent ownership by a foreign_corporation hesa was established and operated in mexico it was a vis-oriented chain and it was vis’ intention to exploit the exelaris name in the marketplace on each hesa hotel was the name exelaris and underneath was the name hyatt and the name of the city vis established an hesa office in mexico city with approximately to employees fred lederer then general manager at hyatt regency acapulco was named as the first director general of hesa according to the agreement between vis and hic mexico fred lederer would continue serving as general manager for months and thereafter he would work exclusively for hesa the hyatt international group formed certain companies to provide services that supported its hotel management activities to wit support services companies hotel consulting and project development companies and special purposes companies support service companies are principally involved in marketing sales reservations and computer support in most instances these support services were provided by staff at the local hotel level however the hyatt international group also provided support services through separate entities the most prominent of these was hyatt chain services ltd hcs on date hcs was incorporated in hong kong as a wholly owned subsidiary of hhk essentially a marketing_cooperative hcs provided marketing sales and reservation services to the hotels under contract to the hyatt international group hcs also provided guidance to the hotels regarding the development of their own individual marketing programs the services provided by hcs are commonly called chain services in the hotel industry it is understood that chain services also promote a particular hotel chain in keeping with industry practice and pursuant to contractual agreements with hotel owners hcs provided its services at cost the costs for hcs were totaled annually and shared pro_rata by each hotel based on its room revenue and total number of rooms subject_to limitations based on a certain percentage of revenue such amounts were not considered as income or expense to hcs hcs’ total annual costs were as follows ’ beginning with the totals are derived from continued year amount hks big_number hks big_number hks big_number hks big_number hks big_number hks big_number hks big_number hks big_number uss big_number uss big_number uss big_number uss big_number uss big_number uss big_number uss big_number uss big_number hcs maintained sales and marketing offices in several major cities including frankfurt london new york chicago los angeles tokyo hong kong and singapore hyatt domestic and the hyatt international group provided chain services ie marketing sales and reservations for the benefit of each other’s hotels on or about date hyatt domestic and hic agreed to charging for the chain services between domestic and international hyatt hotels hyatt domestic was to provide a certain amount of chain services for the hyatt international to be negotiated annually for the services it continued consolidated financial statements of hcs and its subsidiaries hcs gmbh and hyatt reservations sarl the certified public accountants who prepared the first consolidated statement indicated that prior years’ comparative statements were unnecessary because the effect is not material provided hyatt domestic would charge the hyatt international group a prorated chain allocation’ on a per room basis as follows non-north american hotels to pay percent of the usual chain allocation canadian hotels to pay percent united_states hotels to pay percent these percentages were based on the perceived relative benefit received by each group of hotels effective date hic and hyatt domestic agreed to represent each other in their respective geographical markets and to separately control and account for their respective expenses as of hyatt domestic concluded that the exchanged benefits had equalized so that no further charges were allocated for chain expenses to hyatt international hotels pursuant to the agreement hic charged hyatt domestic the following amounts taxable_year ending amount date dollar_figure date big_number date big_number date big_number date big_number date big_number hic’s charges for chain-type services were included in hyatt domestic’s total chain expenses the total of chain services expense was billed by hyatt domestic directly to hyatt ‘0 chain allocation refers to the amount determined by the cost-sharing formula applied to chain services international group and domestic hotels based on their individual chain allocations for and hyatt domestic charged the hyatt international group hotels approximately dollar_figure dollar_figure and dollar_figure respectively during hcs contracted for the development of a computerized reservation system to be called image david cook an hic employee spent about a year and a half in germany training to become the systems manager for image during mr cook returned from germany and image was installed at hyatt domestic’s information services headquarters mr cook traveled to various cities implementing the image system another hic employee trained reservations personnel the image reservations system was not fully implemented from through hcs expended more than dollar_figure million on the image system with funds that had been advanced by hhk for the image system development when the hyatt international group executed a management_contract for a hotel that was to be constructed or when a hotel under contract underwent a major renovation the hyatt international group frequently provided design consulting services also known as technical services to the hotel owners in exchange for a fee the hyatt international group was not prohibited from supplying these services to hotels outside the hyatt chain these fees were earned by and payable to international project systems inc ips which was incorporated -- - in delaware on date as a wholly owned subsidiary of hic ips could provide either full or partial technical assistance full technical assistance involved comprehensive support of the hotel owner’s designers and engineers from the first architectural drawing to the last day of construction including writing specifications reviewing internal documents and reviewing and critiguing back room operational designs in contrast partial technical assistance involved taking over a project that is either under construction or fully built and operating ips offered consulting services on a hotel’s design by approving or recommending the architect’s drawings but it was not responsible for overall design it also could recommend sources for the wide range of items---from structural building members to bedding--that a hotel might need occasionally ips subcontracted aspects of the project to other companies in most cases however ips established a flat fee for the specific technical services it would provide to a hotel purportedly based on the hyatt international group’s experience with the anticipated expenses during most of the years at issue ips’ expenses exceeded its revenues the hyatt international group maintained an operational structure allowing for general strategies to be created and organized at the top corporate level the choice to implement general strategy remained with the individual hotel’s management rather than strive for uniformity of appearance and accommodations in its properties the hyatt international group was able to develop and manage unigue hotel properties each property was fashioned to be culturally correct and geographically distinct within a particular country guests were thereby permitted to recognize or appreciate a local character while enjoying a high level of service in spite of that flexibility the hyatt international group in substantially_all cases has used the name hyatt in the hotel names and used the hyatt logos and slogans such as don’t you wish you were heres and touch of hyatt tiit modus operandi of hyatt international group while the hyatt international group has taken some equity positions and in limited circumstances has been involved in hotel leases its modus operandi has generally been to pursue management contracts as a means to expand the hyatt chain and to increase profitability in the international hotel business the management_contract approach places much of the operating risk on the owner not the manager consequently the owners’ rewards are also greater and they generally receive the larger share of the hotel operating profits and the benefit from appreciation in capital value basically the hotels connected with the hyatt international group’s business can be classified in three general categories takeover s shell s and new hotel s takeovers involve hotels where one management company succeeds another in managing a property that is fully operational when a management company becomes involved during hotel construction it is called a shell because the shell’s building is partially constructed the fundamental design is incomplete and the opportunity remains for design revisions through the mid-1980’s the majority of the hyatt international hotels were either takeovers or shells leaving the hyatt international group with little or no influence over the design of the hotels in the case of new or ground-up hotels the management company is involved from the start of the hotel project design and prior to any construction most of the hyatt international hotels opened after have been ground-up properties where there was involvement in the design of the hotel to be effectively involved in the design a hotel management company must work closely with the hotel owner or its representative the architects and the project manager the hotel owner or its representative is the primary force behind the hotel development making the choice of architect project manager and the type of property to be built for example the owner may choose a luxury business or economy-type hotel the owner also chooses the basic image that the hotel property will project the hotel architects receive design manuals and an area program describing in great detail how the hyatt international group believes the hotel layout should blend with the management agreement the architects however are generally free to design the hotel according to their experience and imagination combined with the focus and intent of the owner the project manager is the hotel owner’s on-site construction liaison serving as the link between the owner and the hyatt international group it takes about to years to develop a hotel the amount of design consulting provided by the hyatt international group varied depending on the particular hotel the nature of the hyatt international group’s relationship with the hotel owner and the owner’s requirements and budget though not all hotels choose to utilize ips’ consulting services in the facility design the hyatt international group generally provided guidelines concepts and recommendations throughout the process it established performance criteria and minimum requirements for each hotel the design manuals provided to each hotel owner developer outlined the standards established by the hyatt international group for the property the standards were based on service characteristics and the scope of operations of each hotel that is the number of food and beverage outlets and rooms hic issued a pro forma letter stating that the manuals are guidelines and that the standards are not intended to be rigidly applied by every hotel in every instance these guidelines served as minimum specifications essentially providing the hyatt international group with a way to withdraw from a project without liability if the specifications are not met the guidelines were developed over a period of years and contain a compendium of hyatt institutional experience hic also provided hotel equipment standards books containing the detail of the items needed to stock and furnish the hotel exclusive of the guest rooms public areas and major kitchen equipment at least one volume of the three-volume book of equipment standards had to be customized for a particular hotel a significant strength of the hyatt international group was its capability to provide the hotel owner with an assembled work force including senior management general managers and behind the scenes or back room service hotel personnel hyatt international group’s senior management consisted of hic’s senior executives including the president and chief_executive_officer as well as a number of vice presidents with functional responsibilities for legal matters finances marketing technical services and human resources it also included hic executives in charge of geographic regions such as senior vice presidents and their directors with functional responsibilities these executives organized by geographic regions either worked for one of hic’s master hotel management subsidiaries or for hcs hyatt international group’s senior management assumed primary responsibility for developing relationships with hotel owners and maintaining their trust generally management contracts were sourced in personal relationships with owners and those relationships were important to the success of the hyatt international group’s management and operational systems the general manager in effect operated as the chief_executive_officer of the hotel each general manager had the power to make day-to-day decisions interact with the owner and generally run the hotel as an autonomous business offers of employment for general managers were prepared and executed by authorized hyatt international divisional or regional personnel on divisional or regional letterhead owners generally recognized the general manager’s importance and tended to rely on the hyatt international group to provide personnel who would be key to the hotel’s success the owners worked with the hotel’s general manager to ensure that their interests were being pursued and generally looked to the general manager when they had any operational questions in general the owner’s involvement was limited to participation in general management activities such as budgeting and finances original amended or renewed management contracts hotel design and renovations general manager appointments and legal economic and political risks owners relinquished day-to-day operations of the hotel to the general manager and other members of the hotel’s executive committee while the general manager was principally responsible for hotel management the general manager relied upon the hotel executive committee for operational and strategic support the executive committee typically consisted of five to eight people including the key department heads in the hotel including the resident manager directors of rooms food and beverage human resources engineering and sales marketing the executive chef and the financial controller the general manager was responsible for recruiting personnel setting pay rates labor_union negotiations and conducting the initial training the general manager was assisted in these matters by the hyatt international group management subsidiaries the hotel’s director of human resources was responsible for the actual hiring of the operational personnel and had to be aware of and sensitive to local working conditions labor laws religious and cultural mores which differ from hotel to hotel the director of human resource positions were filled through the coordinated efforts of the general manager and the divisional director of human resources - - the director of sales and or marketing was responsible for bringing in customers to the hotel and was usually engaged about to months prior to a hotel’s opening in order to analyze the business traveling pattern of the city and locate likely sources of business room revenues were usually derived from independent travelers tourists incentive groups and tours corporate rate guests and special rate guests such as airline crews the hotel had to find the appropriate market mix and aggressively pursue new guest and customer markets in order to be successful remaining flexible and responding to any market shifts some of the business was generated locally from companies and local travel agents the director of sales marketing and the general manager were responsible for negotiating with local companies and travel agents and qualifying them for special rates in exchange for the guaranty of a certain number of room nights marketing performed by individual hotels differs from chain- service marketing for chain marketing the strengths of a particular property may be featured but the overall purpose is to promote the global chain for example hyatt international group’s brochures may focus on a single hotel but also provide reservation information for other hyatt international hotels and publicize one or more hyatt international hotels in the same area establishing a local presence was the general manager’s responsibility with the assistance of the other members of the executive committee for the hyatt international group the food and beverage revenue was as integral to a hotel’s success as the room revenue decisions about what type of food and beverage service to offer were made by the general manager and area directors hic did not provide a master_plan or instruct hotels as to the kind of restaurant bar or cafe services to offer back-of-the-house operations refers to support services that are performed behind the scenes in a hotel including engineering maintenance accounting and management information systems back-of-the-house operations were within the exclusive purview of the general manager and executive committee the general manager and executive committee were also responsible for managing other hotel departments including telephones foreign exchange laundry and membership clubs such as fitness and or golf the engineering or technical services departments of hotels were responsible for hotel maintenance and safety that job is basically standard from hotel to hotel but may vary according to local_government rules regulations and license regquirements the hotel controller is responsible for the books and accounts of the hotel operation and for maintaining the accounting_records of the hotel a uniform system of accounts for hotels was used by all hyatt international hotels thousands of transactions can take place during any given day for example if a 500-room hotel i sec_80 percent occupied with an average of two occupants per room and each occupant purchases one meal in the hotel per day a total of big_number transactions takes place during the day rooms plus food and beverage transactions each guest can generate additional transactions by using the laundry making purchases at the sundry store and using the business center telephone or health club financial controls at the local hotel level and its effect on the chain operation are extremely important the operational personnel consisted of individuals who worked in nonexecutive hotel positions and reported to executive committee members eg front desk clerks banquet captains restaurant waiters bartenders and maintenance personnel the operational personnel represented the largest human resource group in the hyatt international group recommendations regarding the compensation of staff were made by the executive committee and approved by the general manager the hotel general manager and executive committee were largely responsible for preopening activities although certain preopening responsibilities were undertaken at the divisional level included in successful preopening management activities were overall planning staffing setting up the physical plant and marketing preopening activities were more important and more elaborate for new hotels than for takeovers although takeovers did require some preopening preparation for a new hotel a general manager was generally designated and assigned to months prior to opening the owner was responsible for paying preopening expenses including the cost of training after the opening the owner was responsible for paying management fees and hotel operating_expenses the hyatt international group’s management fees generally were expressed as a percentage of revenue and or gross operating profits to avoid certain countries’ local withholding taxes the management fees were characterized or described ina few contracts as royalties each hotel’s revenues expenses including payroll and assets were carried on its own books and were not recorded by or shown in the books of any hyatt international entity the hyatt international group however was responsible for managing the employees and the assets and for generating each hotel’s revenues hyatt international’s ability to retain management contracts was dependent upon two factors satisfying hotel owners and generating sufficient revenue to ensure a successful arrangement for both the owners and the hyatt international group for both of these factors the hotel general manager played a significant role occasionally management contracts or leases were terminated for various reasons including the following an owner might become dissatisfied with hyatt international’s management for example the contracts for the hyatt regency toronto and hyatt vancouver airport two of the three canadian hyatt international hotels terminated due to the owners’ dissatisfaction with the operating results and failure to meet the contractual profit targets respectively conversely the hyatt international group might become dissatisfied with the owner including the owner’s unwillingness to renovate the property forces of nature or the effect of politics can be the cause of involuntary termination a strong owner-management relationship is essential to implement necessary improvements to hotels because owners are not usually eager to bear the high costs of improvements by the mid-1980’s the hyatt international group’s growth enabled it to be more selective in its management relationships at that time the group began eliminating poor performing and below-standard properties the hyatt international group played an important role in the careers of the people hired and was responsible for determining hotel employees’ compensation employees hired for management positions were subject_to being reassigned to other hotels the hyatt international group identified promising hotel staff members and positioned them for promotion at their current or another hotel when planning a new hotel location the hyatt international group looked for experienced chain employees for the general manager and executive committee for the new hotel generally the general manager and area directors recommend executive committee staff for transfer and promotion the selection and transfer of general managers and certain executive staff however required hic’s approval similarly senior staff recommendations for the general manager’s and executive committee member’s compensation was also subject_to hic’s approval from their first position employees knew their career would be determined by the hyatt international group not the hotel owner the general manager and executive committee staff at certain asian flagship hotels such as the hyatt regency hong kong and the hyatt singapore served concurrently in senior executive positions with hhk and hs initially the salaries of hhk and hs employees and related overhead expenses were paid entirely by the hotels later a portion of those salaries was paid_by the hyatt international master hotel management subsidiaries after they assumed increased responsibility for new hotels in the early 1980’s hhk began to hire and pay full-time clerical staff and specialists in positions such as marketing food and beverage engineering and finance for certain hotels the executive staff usually general managers and controllers continued to have dual roles for example brian bryce the first general manager at the hyatt regency hong kong was also a vice president for hic david chan was controller at hyatt regency hong kong and area controller for hhk bernd chorengel was general manager at hyatt regency singapore at the same time that he was area director and then senior vice president for southeast asia at hs tv hic’s role within the hyatt international group an attempt was made to insulate the hyatt international group from day-to-day hotel operations and from legal issues such as guest complaints or injuries these matters were primarily dealt with at the local hotel level by the general manager the owner’s representative and or the hotel’s counsel hic rarely became involved in these matters although it was made aware of significant developments by its master management subsidiaries and or the general managers slip-and-fall personal injury cases were handled at the hotel level and monitored by the relevant management subsidiary or hic the management subsidiaries engaged their own legal counsel for employment matters hhk used hong kong lawyers for tax_advice and legal liability concerns the subsidiary companies therefore while relying on local counsel involved hic whenever there was a guestion of exposure to liability for the subsidiary or the entire hyatt international group hic coordinated the purchase of business liability and other types of hotel operating -- - insurance for individual hotels charging each hotel an allocated portion of the cost prior to hic’s senior vice president for development reviewed management contracts because hic did not have in-house counsel for later years when hic had equity participation ina hotel and or hyatt ’s money was at risk hic’s legal department played an integral role in the legal aspects of the transaction legal counsel promoted the formation of separate corporations within the hyatt international group so that the risk of legal liability would fall on individual hotels instead of the group the legal department tracked the registration of the hyatt trade names and marks in foreign jurisdictions employing a u s law firm which in turn contracted with a foreign law firm to perform the work the tracking was primarily for cost containment of registration expenses hic’s chief financial officer was responsible for maintaining the financial_accounting records of hic and its u s subsidiaries within the consolidated_group he was also responsible for preparing consolidated financial statements for use by hic’s board and during the annual audit preparing federal and state tax returns and meeting other governmental filing_requirements and managing the annual certified audit process hic’s staff internal auditor was sent to review books_and_records of hotels and subsidiaries hic coordinated the sales and marketing activities of its subsidiaries including the worldwide sales and reservations offices which fall under the responsibilities of the area marketing directors the marketing vice president coordinated the consistency of hotel advertising and graphic design and conducted third-party marketing efforts with major airlines credit card companies and travel consortia hotel marketing staff however wrote the advertising text and individual local hotels paid for advertising costs out of their own budgets the hotel operations vice president supervised hic office functions including marketing personnel food and beverage planning and systems analysis it was this vice president’s responsibility and that of hic generally to set standards of service but not to manage the hotels this vice president received and reviewed the various hotel reports including budgets and monthly reports of activity he reviewed discussed and made suggestions concerning these reports throughout all organizational levels of the hyatt international group in accord with hyatt international group operations hotel and area staff initiated and implemented the management plans with hic providing final approval or mediating differences between hotels or geographical areas on various topics such as staff transfers hic also maintained a food and beverage department that coordinated and exchanged information throughout the chain regarding that subject matter hic’s human resources vice president acted as the clearinghouse for human resources policies and procedures personnel director for the hic corporate office and the hyatt international sales offices located in the united_states and as liaison to the third-party administrator for worldwide benefits and retirement plans hic instructed its hotels to buy life_insurance for the hotels' employees and arranged for a life_insurance provider hic also arranged a provider for employee medical insurance the hotel owners however paid the insurance premiums as of date hic established the hyatt international salaried employees’ retirement_plan on or about date hic initiated the money accumulation pension_plan for third country national employees of hyatt international corporation effective date contributions to the plan were funded by the owners of the hotels at which the plan participants were employed in hic inaugurated the hic incentive compensation program for the general managers of hyatt international hotels under the program a general manager could qualify for a monetary award which was paid_by the employing hotel general manager incentive compensation was measured by objective operational performance and subjective evaluation by hic personnel the performance of general managers and executive committees was considered to be good for most local personnel matters in the hyatt international group training on the other hand was an area in which they did not perform as well general managers and executive committees did not have access to effective off-the- shelf training material and they did not have sufficient resources or time to develop adequate in-house local personnel training programs to remedy this hyatt international provided the training for your future program that was offered to hotel employees worldwide beginning in hyatt international group developed hotel management and operation policy and procedures manuals hic acted as a clearinghouse for the preparation of the manuals and portions were written by area specialists and hotel staff hic was responsible for the distribution of manuals to new hotels and for asking the field for updates after updates were prepared hic coordinated the updates and distributed them to the appropriate hotels general managers were responsible for their respective hotel’s operating manuals the food and beverage directors were responsible for their departmental manuals and the chefs were responsible for their own menus and recipes - -- as early as date hic distributed a controller’s checklist for reports in hic copyrighted a manual entitled accounting and internal control systems and procedures this manual was written at the request of the area and hotel accounting staff and was provided to hotel controllers who also assisted in its review the manual provided standardized reporting and accounting controls facilitating a uniform budget process and the ability to move accounting personnel between hotels it was also used to train the accountants in mexico effective date hic promulgated materials describing specialized policies and procedures for the areas of law and insurance administrative general and finance accounting some of the topics included technical assistance agreements management agreement obligations area vice president hotel visits annual business plan reports schedules and inter- hotel financial transactions hic vice presidents would occasionally visit the hotels generally accompanied by the area vice presidents to make inspections and recommendations periodically the hyatt international group would hold meetings of general managers at these meetings general managers met with hic and senior executives of management subsidiaries to review the growth and development of the hyatt international group the general managers also exchanged ideas and information on what made their hotels successful data were also exchanged on candidates for promotion to various positions v agreements between hyatt international group entities and hotel owners’ a hyatt aryvaduta jakarta agreement on date the owners of the aryaduta ambassador hotel located in jakarta indonesia and hhk entered into a 10-year management agreement the owners agreed to refurbish the existing hotel and to complete certain unfinished floors the parties agreed that the hotel name would be changed to the hyatt aryaduta hotel in the early 1980’s andre pury the hyatt international regional director for indonesia initiated negotiations with the hyatt aryaduta hotel owners for further renovations and an extension of the management_contract on date the owners entered into an agreement with ips for the renovation but the work was delayed for several years around the same time mr pury located a group of investors interested in constructing a new hotel in jakarta to be known as the grand hyatt jakarta included in the investor group was the son of indonesia’s president suharto the new hotel was intended to be at the top end of the jakarta hotel market in contrast to ‘t only selected agreements have been addressed in the findings_of_fact to show patterns or the types of contractual relationships that were utilized the hyatt aryaduta which was ranked fifth or sixth near the conclusion of the negotiations the investor group demanded that the grand hyatt jakarta be the only jakarta hotel to display the hyatt name mr pury conveyed this demand to the hyatt aryaduta owners who were aware that president suharto’s son was involved in the new hotel on date the hyatt aryaduta hotel owners agreed to permit hhk at its election to remove the hyatt name in exchange for a reduction in management fees from to percent and a reduction in incentive fees from to percent in addition the hyatt aryaduta hotel owners also agreed to construct furnish and equip a 132-room extension on date hhk entered into a management agreement for the grand hyatt jakarta which opened in date around the same time the hyatt aryaduta’s name was changed to the aryaduta both hotels were very successful operations for hhk b century hyatt tokyo agreements odakyu a japanese conglomerate of public and private companies among its other business activities provides travel and construction services and owns real_estate department stores railway lines and hotels odakyu owned three hotels and a national travel agency in japan the hotels were operated under the century hotel name and logo which was registered by odakyu in japan typical of japanese hotel owners odakyu did not wish a management_contract relationship and preferred a franchise agreement the hyatt international group on the other hand was opposed to franchising as a result on date a compromise_agreement was signed under which odakyu would operate the hotel and the hyatt international group would provide sales reservations and information services manuals policies and training materials and related materials all of which are made available to hotels involved with the hyatt international group in exchange odakyu agreed to pay dollar_figure per year for years and the greater of dollar_figure per year or percent of gross room revenues received from non-japanese guests thereafter in addition at odakyu’s request hyatt international would make available numerous optional services including purchasing operational management services and technical assistance for these services generally odakyu would pay at cost odakyu was allowed the use of the hyatt names with hyatt international’s written approval prior to using the hyatt name on the hotel odakyu agreed to promote hyatt international hotels by including the display of materials in the rooms and lobby areas of its hotels and making reservations for other hyatt international hotels an date amendment replaced the dollar_figure percent terms with a fixed dollar_figure annual royalty for a 10-year term in exchange for odakyu’s use of the hyatt name in addition the amendment provided for hyatt international to receive in return for performance of sales and reservation services and information services outside japan dollar_figure per year for the first years and thereafter the greater of dollar_figure per year or percent of annual gross room revenue of non- japanese guests after years the annual amount for services was reduced to dollar_figure in this amendment hyatt international s a assigned the rights to the agreement to hhk as permitted by the original agreement terms in an date amendment the fee for services was changed to a fixed fee of yenbig_number for the period date to date and the greater of dollar_figure per year or percent of annual gross room revenue from nationals of countries other than japan here again the annual amount was reduced to dollar_figure after date cc hesa agreements on date in conjunction with the establishment of hesa by vis and hic mexico hesa and hhk entered into a consultancy agreement under which hhk was to provide management services and preopening support hesa and hhk also entered into an agreement for_the_use_of the hyatt names and marks and the provision of chain services hesa agreed to pay hhk an amount equal to percent of the management fees received less administrative expenses_incurred in the supervision of hotel operations this agreement included a royalty of percent of the gross_income for each hesa hotel that used the hyatt names and marks and for chain services in the case of the hyatt regency acapulco however which was already a hyatt international hotel hic mexico would receive percent of the fees including percent for siasa without regard to the administrative expenses_incurred in connection with that hotel during due to the increased number of hotels under hesa management the agreement between hesa and hhk was amended reducing the percentage hesa was to pay hhk as a fee for services and reducing the royalty for the trade names and chain services from to percent of hotel gross_income d atrium hyatt budapest agreements the atrium hyatt budapest opened during date the agreement concerning this hotel was in the nature of a franchise the hyatt international group agreed to provide technical services preopening services management expertise and chain services in addition to allowing the use of the hyatt trade names and marks the parties agreed that the general manager was to be chosen by the hotel and trained by the hyatt international group the hyatt international group agreed to provide training at its existing hotels for other key personnel for years the hotel agreed to pay dollar_figure per day for each occupied room plus a percentage of room revenue for reservations booked through hyatt international services and a percentage of revenue from room food and beverage and incidentals for guest groups booked through the hyatt international group effective date the parties amended the remuneration for another 3-year period at a rate of dollar_figure annually in exchange for management expertise and chain services including reservations be hyatt regency brussels agreement on date hic entered into an agreement to manage and lease a hotel that was to be constructed and would be known as the hyatt regency brussels the terms of the lease provisions included a guaranteed rental to be paid to the hotel owner the owner belgium hotels leasing partnership was owned by the principal stockholders of hic percent and mr di tullio percent the agreement was assigned by hic to hyatt management inc a delaware corporation wholly owned by hic the hotel operated at a loss from its opening through f hyatt regency nice agreement the hyatt regency nice opened during date and closed during date hyatt international france was created in france in to hold the management_contract for the hyatt regency nice hyatt international france was owned percent by hic and percent by hhk the management agreement included a minimum annual payment to the hotel owner from hyatt international france that was guaranteed by hic the hotel société d’exploitation ni coise was owned percent by the principal stockholders of hic percent by an hic subsidiary and percent by unrelated parties vi financial information the consolidated financial statements of hic and its subsidiaries reflect the following revenue and expenses - -- domestic’ foreign total revenue dollar_figure dollar_figure dollar_figure expenses big_number big_number big_number big_number big_number big_number revenue big_number big_number big_number expenses big_number big_number big_number big_number big_number big_number revenue big_number big_number big_number expenses big_number big_number big_number big_number big_number revenue big_number dollar_figure big_number expenses big_number big_number big_number big_number big_number revenue big_number big_number big_number expenses big_number big_number big_number big_number big_number big_number revenue big_number big_number big_number expenses big_number big_number big_number big_number big_number big_number revenue big_number big_number big_number expenses big_number big_number big_number big_number big_number big_number ‘the category domestic includes those hyatt international entities incorporated in the united_states including hic ips and the management subsidiaries for hotels in canada brussels and central america included in the above expenses are losses on leased operations and on guaranties for hotels in brussels and nice as follows -- - as percentage of expenses year amount domestic consolidated s648 big_number big_number big_number big_number big_number big_number the financial statements of hhk and its subsidiaries and of hs reflect the following revenue and expenses hhk and subs hs total revenue dollar_figure dollar_figure dollar_figure expenses big_number big_number big_number big_number big_number big_number revenue big_number big_number big_number expenses big_number big_number big_number big_number big_number big_number revenue big_number big_number big_number expenses big_number big_number big_number big_number revenue big_number big_number big_number expenses big_number big_number big_number big_number big_number revenue big_number big_number big_number expenses big_number big_number big_number big_number big_number big_number revenue big_number big_number big_number expenses big_number big_number big_number big_number big_number big_number revenue big_number big_number big_number expenses big_number big_number big_number big_number big_number big_number beginning with hhk’s financial statements contained the amount of overhead expenses allocated to hhk from hic for services performed on behalf of hhk the allocation included payment for services performed in prior years and was the result of an internal_revenue_service audit the overhead expenses allocated to hhk from hic for services performed on behalf of hhk were reflected as follows year amount dollar_figure big_number big_number big_number big_number big_number hhk and hs had retained earnings before and after payment of dividends to hic the amount of the dividends and retained earnings after dividend payments for the years through were as follows retained retained year dividends earnings dividends earnings ---- dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number ---- big_number ---- big_number --- big_number big_number big_number ---- ‘big_number big_number big_number ---- ‘big_number ---- big_number ---- big_number big_number big_number ---- ‘big_number big_number big_number ‘big_number ‘big_number - -- hyatt of hong kong hyatt of singapore ‘figures denominated in singapore dollars for most of the taxable years under consideration the majority of hic’s income consisted of dividends and the remainder of hic’s income consisted of operating income or interest for most of the years the reported expenses of ips’ and hic’s u s hotel management subsidiaries exceeded their revenues vi1l respondent’s determinations respondent determined in the notices of deficiency sent to hgh increased income for hyatt domestic as follows trade_name taxable_year adjustment date dollar_figure date big_number date big_number date big_number date big_number date big_number date big_number date big_number date big_number total big_number the date notice_of_deficiency contained the following explanation for the through tax years it has been determined that an adjustment be made in accordance with the provisions of sec_482 and the regulations thereinafter to increase your income for the value of the trade_name hyatt accordingly your taxable_income for year ended date date and date have been increased in the amounts of dollar_figure dollar_figure and dollar_figure respectively the explanation of items in the date notice_of_deficiency for hgh’s taxable years through states hyatt corporation hc engaged in transactions with hyatt international corporation hic relating to hic’s use of hyatt trade names trademarks and other intangible assets which were not at arm’s-length terms pursuant to sec_482 of the internal_revenue_code and sec_1_482-2 it is determined that an arm’s-length royalty or license fee for these transactions equal sec_1 of the gross revenues of each hotel operated under the hyatt name by hic or any of its subsidiaries the date notice_of_deficiency for hgh’s through tax years contained the same above-quoted explanation respondent in the notices of deficiency addressed to petitioner aic determined that the income of its subsidiary hic income should be increased as follows taxable_year management total of ending trade_name fees these items date dollar_figure dollar_figure dollar_figure date big_number big_number big_number date big_number big_number big_number date big_number big_number big_number date big_number big_number big_number date big_number big_number big_number date big_number big_number big_number date big_number big_number big_number total big_number big_number big_number the date notice_of_deficiency reflecting aic’s through taxable years contains the following explanation for the above-scheduled adjustments royalty income-trade name you engaged in transactions with your subsidiaries hyatt of hong kong ltd hhk hyatt of singapore ltd hs and hyatt of panama hp under which the operating subsidiaries were permitted to use the hyatt trademarks and trade names to which you held an exclusive license outside the territorial united_states under sec_482 of the internal_revenue_code and sec_1_482-2 it is determined that an arms’-length royalty equal sec_1 of gross revenues of hhk hs and hp for each of the years and management fee it is determined that your attribution of substantially_all management fees for the operations and management of foreign hyatt hotels to hyatt--hong kong hyatt-- singapore and hyatt of panama respectively fails to clearly reflect hyatt international corporation hic income for and pursuant to internal -- - revenue code sec_482 and sec_1 d it is determined that an arm’s-length charge for management services performed by hyatt--hong kong hyatt-singapore and hyatt-panama equals dollar_figure per hotel managed in through xk k the management fees adjustments generally represent all of the net_income of the named subsidiaries in excess of respondent’s determined per-hotel allowance less the amount already determined as trade_name royalty the date notice for aic’s through taxable years contained the same explanations for these adjustments as the date notice except that the per-hotel arm’s-length charges determined by respondent were as follows year amount dollar_figure big_number big_number big_number the number of hotels respondent used to compute the fee adjustments were as follows year hhk hs hp these numbers were described in the explanation of items as counts any hotels actually managed by the respective entity e hhk hs or hp opinion it preliminary matters----evidentiary objections a documents executed during or pertaining to taxable years subsequent to those in issue respondent objected on the grounds of relevance to the admission into evidence of certain documents executed during and or pertaining to periods subsequent to the taxable years in issue alternatively respondent objected on the grounds that any probative value of such documents is outweighed by prejudice or considerations of undue delay waste of time or the needless presentation of cumulative evidence the documents in question primarily include management agreements and financial statements of hyatt international hotels respondent’s objections in essence bear more heavily on the probative weight of the documents than on their admissibility it is noted that respondent did not object to documents concerning subsequent periods when the documents supported or were helpful to respondent’s expert’s opinion respondent relies on rule sec_401 sec_402 and sec_403 of the federal rules of evidence under the circumstances here we hold that the documents to which respondent objected are relevant and reflect a continuing pattern of activity further respondent w5 has not shown that the probative value of said documents is substantially outweighed by the danger of unfair prejudice confusion of the issues or by considerations of needless presentation of cumulative evidence fed r evid respondent’s objections are overruled and the exhibits to which respondent objected on relevance and related grounds are part of the record in these cases b foreign language documents that have not been translated respondent objected to certain foreign language documents for which no english translation had been provided respondent contends that such documents could have no probative value to the trier of fact this group of documents consists of financial statements management agreements and preopening and technical agreements although the contents of these documents have not been translated the names of the parties involved and the place and date of execution are discernible that information tends to corroborate that the hyatt international group entered into certain agreements and or operated certain hotels during the years to which the documents pertain in addition some of the documents containing financial information are readily discernible without the need for translation but tend to be of less value where the amounts have not been converted into u s -- - dollars here again relying on rule sec_401 and sec_402 of the federal rules of evidence respondent’s objections appear to go more to the probative weight than the admissibility of these documents therefore respondent’s objections are overruled c documents prepared for litigation respondent objects to certain documents prepared for purposes of this litigation on the grounds that they are hearsay and irrelevant these documents consist of materials prepared and supplied to petitioners’ expert ernst young llp ernst young to assist in the preparation of its expert report the documents in question consist of various summaries of the hyatt international group data including expenses sales guests and employees one of the significant distinctions between expert and fact witnesses is that experts are permitted to rely on evidence outside the trial record the evidence outside the record may be hearsay and need not be otherwise admissible but they may be used by the expert to formulate an opinion see fed r evid rule sec_702 and sec_703 fed r evid do not however permit the admission of materials relied on by an expert witness for the truth of the matters they contain if the materials are otherwise inadmissible see 745_f2d_1254 9th cir rather rule fed r evid merely permits such hearsay or other inadmissible evidence upon which an expert properly - - relies to be admitted to explain the basis of the expert’s opinion 21_f3d_721 6th cir accordingly respondent’s objection is sustained in that such documents are not received in evidence for the truth of their contents such documents however may be considered for purposes of understanding or explaining the basis for the expert’s opinion d revenue agent's and economists’ reports respondent objects to the admission of respondent’s in-house economists’ reports and international examiner’s reports respondent points out that these reports were prepared prior to the issuance of the notices of deficiency and further that the reports do not represent respondent’s final_determination in the vast majority of cases we would agree that reports and opinions of respondent’s employees prior to the issuance of the deficiency_notice are irrelevant to the proceeding in cases involving respondent’s determinations under sec_482 however taxpayers must establish that the commissioner’s determinations were arbitrary capricious or unreasonable that burden has often been described as more difficult or heavier than a mere preponderance_of_the_evidence to carry in cases where we have considered whether there has been an abuse of the commissioner’s discretion we have occasionally received pre-deficiency notice matter into evidence and looked behind the notice see 96_tc_204 64_tc_191 in this case it is appropriate to include in the record such evidence to enable petitioners to have a fair opportunity to meet their burden accordingly respondent’s objection to these exhibits is overruled il factual overview these cases present complex factually oriented sec_482 reallocation and arm’s-length pricing issues the parties did not detail and we have not attempted to detail every aspect of petitioners’ operations ie hic’s numerous second- and third- tier subsidiaries and the myriad individual hotel entities we have found the essential and suitable representative facts to explain and identify the entities and their practices and other foundational facts to support our ultimate findings and holdings on the issues for trial purposes the parties have generally focused on the issues without attempting to distinguish one taxable_year from another we have followed the parties’ lead and addressed the hyatt international group’s patterns of operation as carried out by hic hhk hs and certain other master hotel management and support services subsidiaries the hyatt international group consists of numerous related companies engaged in the business of hotel management hyatt domestic’s principal shareholders established hic and started the hyatt international group operations by hiring an experienced hotelier from the hilton hotel chain who in turn hired other experienced individuals many of whom were also from the hilton hotel chain hic entered into an agreement with hyatt domestic providing for the licensing of the hyatt trade names and marks to hic under the agreement hic was to pay hyatt domestic dollar_figure for each hyatt international hotel that hic opened the hyatt international group and hyatt domestic exchanged reservations and marketing services for their mutual benefit the hyatt international group established separate legal entities for the management of and or the provision of various services to hotels foremost among the hotel management subsidiaries were hhk and hs hesa another management entity ‘2 although respondent’s deficiency_notice determinations utilized different amounts for each year in computing the per- hotel allowances for petitioner aic’s management fee adjustment for purposes of trial respondent’s methodology no longer relies on differing annual amounts was established by means of a joint_venture agreement with an unrelated company vis and was owned percent by hic mexico service subsidiaries included hcs a hong kong corporation which provided sales marketing and reservation services to all hyatt international hotels and ips a u s_corporation which provided technical assistance also known as design services as a management services organization the hyatt international group’s success was heavily dependent on its employees initially the hyatt international group’s size and the volume of hotels managed increased because of employees’ efforts in cultivating relationships with hotel owners in the beginning staff was hired from other hotel chains and groomed for advancement within the hyatt international group as time progressed and the new hotels were opened expanding the hyatt group executive staff could be chosen from within the ranks of hyatt international hotel personnel executive committees ran each hotel’s day-to-day operations the executive staff at the flagship hotels of the hyatt regency hong kong and the hyatt regency singapore also concurrently served as area directors and as staff of the master hotel management subsidiaries hhk and hs respectively this duplication of responsibilities was thought to lower operating costs at first employees received their salaries directly from the hotels in time the salaries were paid_by hhk or hs for their area work generally hhk hs hesa and hic supervised hotels within their respective geographic regions----ie asia- pacific southeast asia mexico and central america and europe each management subsidiary maintained staff specialists employees in the functional hotel management areas including finance food and beverage human resources and clerical unlike management staff working for hhk and hs hesa and hic management staff did not have dual roles and did not also serve as hotel staff in addition to the direct supervision of particular hotels hic provided all of the international group’s hotels with certain services hic was involved in coordinating insurance and employee_benefits and disseminating training materials it also acted as a clearinghouse for the production maintenance and distribution of the operations manuals hic staff acted as liaison to outside agencies such as travel associations and airlines for the purpose of worldwide marketing hic conducted internal audits budget and contract reviews and made staffing recommendations for its subsidiaries hic set the service standards for the hyatt international group and along with its master hotel management subsidiaries monitored the performance of the hyatt international hotels preopening and operating_expenses of hotels were charged to the hotel owners including hotel staff salaries and benefits marketing and sales expenses and office rooms and restaurant expenses hotel owners were each apportioned an amount of hcs’s expenses that were incurred in connection with the marketing and reservations service owners who chose to use the ips’ design services paid ips a fee for the services ips’ fees were set based on estimated costs and for most of the taxable years in issue ips’ expenses exceeded its revenues accordingly the preopening and operating_expenses and ips fees were not borne by the hyatt international hotel management subsidiaries the hotel owners paid management fees directly to the hotel management subsidiaries we consider four categories of sec_482 income allocations management fee revenues from one subsidiary of the hyatt international group to another or most commonly to hic based on respondent’s postulation that the latter entity was wholly or partially responsible for the management or operation of the hotel that generated management fees royalties from hic to hyatt domestic for_the_use_of the hyatt trade names marks and intangibles royalties from hhk and hs to hic for_the_use_of the hyatt trade names and marks and net management income from hhk and hs to hic for services provided by hic in controversy are hyatt domestic’s taxable years ending date through date and hic’s taxable years ending date through date til section 482--background under sec_482 the commissioner has broad authority to prevent the artificial shifting_of_income and to allocate income among commonly controlled corporations in order to place them on a parity with uncontrolled unrelated taxpayers see 102_tc_149 96_tc_226 see also 92_tc_525 affd 933_f2d_1084 2d cir 67_tc_224 sec_1_482-1 income_tax regs a business_purpose for an arrangement or a set of transactions does not by itself insulate a taxpayer from a sec_482 allocation see sundstrand corp v commissioner supra pincite ‘3 in the deficiency notices respondent determined allocations from hyatt of panama to hic for both trade names and marks and management services respondent’s trial position included only allocations from the hhk and hs because respondent no longer relies on or advocates the notice determination on this aspect we treat respondent’s abandonment of the allocations from hyatt of panama as a concession of these adjustments --- - sec_482 determinations are to be sustained absent a showing that the commissioner’s discretion was abused see 85_tc_754 affd 849_f2d_393 9th cir consequently taxpayers bear a heavier than normal burden of proving that the commissioner’s sec_482 allocations are arbitrary capricious or unreasonable see 489_f2d_957 2d cir affg 58_tc_10 seagate tech inc consol subs v commissioner supra pincite 88_tc_252 whether the commissioner’s discretion has been abused is a question of fact see 56_tc_961 in reviewing the reasonableness of the commissioner’s allocation under sec_482 we focus on the reasonableness of the result not the details of the methodology employed see bausch lomb inc v commissioner supra pincite see also 372_f2d_990 the applicable standard is arm’s-length dealing between taxpayers unrelated either by ownership or control see sec_1 b income_tax regs taxpayers bear the burden of showing that the standard they used or that they proposed is arm’ sec_4 references to the income_tax regulations under sec_482 are to the regulations as amended and in effect for the tax years under consideration length see seagate tech inc consol subs v commissioner supra pincite if it is established that there was an abuse of the commissioner’s discretion and a taxpayer fails to show that questioned transactions met an arm’s-length standard then the court must decide the amount of an arm’s-length allocation see sundstrand corp v commissioner supra pincite iv was the commissioner’s determination arbitrary capricious or unreasonable a in general petitioners argue that respondent has abandoned the grounds for the determinations in the deficiency_notice and in effect conceded that the determinations are arbitrary capricious or unreasonable petitioners also argue that respondent’s determinations were in other respects arbitrary capricious and unreasonable respondent disagrees and contends that no abandonment of theory or methodology occurred and that the trial position of respondent is compatible with the determinations in the deficiency_notice we consider this portion of the controversy from two different perspectives first we consider the effect if any of respondent’s substitution of different experts for trial purposes from those whose reports were used for the bases of the determinations in the deficiency_notice then we consider generally whether respondent’s determination -- - was an abuse_of_discretion arbitrary capricious or unreasonable b substitution of experts’ opinions hyatt domestic and hic are subsidiaries of different parent corporations petitioners hgh and aic respectively each petitioner filed consolidated federal_income_tax returns with its u s subsidiaries in the notices of deficiency respondent determined that for the taxable years ending date through date the income of hyatt domestic should be increased to reflect royalties from hic for_the_use_of the hyatt trade names and marks the amount of the determined royalty was egqual to percent of the gross revenues of each hotel operated or managed by hyatt international group similarly respondent also determined that hic’s income for its taxable years ending date through date should be increased by the same percent of the gross revenues and that amount should be allocated from hic’s subsidiaries respondent also determined that hic’s income should be increased by allocating a certain portion of the management fee income of its subsidiaries hhk hs and hp the allocated portion was the excess of the amount respondent determined as the arm’ s-length charge for management services performed by the subsidiary less the amount that was determined to be a royalty respondent calculated arm’s-length charges for management services that respondent allowed on a per-hotel basis times the number of hotels managed the determinations of the per-hotel amounts were based on the reports of respondent’s prenotice economists dr joseph mooney dr mooney and david burt mr burt in addition respondent determined that the subsidiaries did not manage all of the hotels that remitted fees to them and therefore the number of hotel allowances was limited accordingly at trial the reports of the above-referenced in-house economists were not offered or relied on by respondent instead respondent relied on business valuation services’ bvs opinion in which a profit-split method’ of determining allocations was utilized to produce an arm’s-length royalty for use of the trade names and marks and arm’s-length fees for services performed the total allocations as recommended in the bvs report are as follows the profit split approach divides the related parties’ combined revenues based on an ad hoc assessment of the contributions of the assets and activities of the commonly controlled enterprises 856_f2d_855 7th cir affg in part revg in part on other issues and remanding 84_tc_996 taxable_year -- - from hic to from hhk hs ending hyatt domestic to hic date dollar_figure dollar_figure date big_number big_number date big_number big_number date big_number big_number date big_number big_number date big_number big_number date big_number big_number date big_number big_number date big_number big_number date big_number big_number date big_number big_number date big_number big_number date big_number big_number total big_number big_number ‘taxable year is that of hic aic taxable_year ends jan hyatt domestic hgh’s respondent’s notice determinations attributable to the trademarks were as follows from hhk hs taxable_year from hic to ending hyatt domestic to hic ---- dollar_figure ---- big_number ---- big_number ---- big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number ---- big_number ---- big_number ---- big_number ---- big_number total big_number big_number ‘hyatt domestic’s fiscal_year ends jan and hic was ona dec calendar_year petitioners argue that respondent has therefore abandoned the grounds for the sec_482 allocations that were set forth in the notices of deficiency petitioners also argue that by abandoning the deficiency_notice grounds respondent has conceded that the original determinations were arbitrary capricious or unreasonable respondent counters that the grounds for the allocations have not been abandoned that the underlying theories are the same and that the substitution of new expert reports per se does not establish that the notice determinations were arbitrary respondent also points out that his trial experts’ report or opinion was affected by the acquisition of information that was acquired after the issuance of the notice_of_deficiency and therefore not available to the prenotice experts ’ prior to issuing the deficiency notices respondent assigned dr mooney the task of analyzing whether and to what extent sec_482 allocations of income or deductions are warranted between hic and certain of its subsidiaries involving the management of foreign hotels dr mooney prepared a report mooney report dated date entitled economic evaluation of the performance of hyatt of hong kong ltd the mooney report was included as part of the revised international ‘6 in this regard no claim is made here that respondent was systematically kept from the information that would have had an effect on the deficiency_notice determinations see eg dhl corp v commissioner tcmemo_1998_461 -- - examiner’s report for the taxable years through the mooney report served as one of the bases for respondent’s deficiency_notice determinations addressed to petitioner aic that hic’s income be increased by allocations of income from certain of its subsidiaries the mooney report for the through tax years credited hic with the development implementation and monitoring of the hyatt international management system policies and procedures and of a set of standards for the operations of its hotels it contained the statement that without these efforts and intangible assets developed by hic hhk could not operate as a hotel management firm in deciding how to allocate income between hhk and hic dr mooney also determined a normal return amount he further opined that amounts in excess of his determined normal return should be attributed to the intangible assets and services provided by hic to compute the normal return dr mooney first reviewed a study by james j eyster eyster study containing the information that chain operators generally require a per-hotel management fee ranging from dollar_figure to dollar_figure dr mooney however relied on two hyatt international contracts that specified minimum management fees one dated date providing for a dollar_figure minimum annual fee per hotel in the philippines and the other dated date providing for a -- - dollar_figure annual fee for a saudi arabian hotel dr mooney considering these contracts with unrelated parties as the best evidence of a normal return for hhk set the allowable fees at dollar_figure per hotel for dollar_figure for and dollar_figure for he recommended that any income above the allowable fees be allocated from hhk to hic mr burt an industry economist employed by the irs was assigned the task of analyzing whether and the extent to which sec_482 allocations of income or deductions should be made among and between hyatt domestic hic and certain subsidiaries of hic attributable to the use of the hyatt trade names trademarks and or other intangibles mr burt prepared two reports that were included as part of the revised international examiner’s report for the taxable years at issue mr burt’s reports served as one of the bases for respondent’s deficiency_notice determinations allocating income from hic to hyatt domestic and from certain subsidiaries of hic to hic as a result of the use of the hyatt trade names trademarks and or other intangibles in the first undated report burt report one for the through tax years mr burt opined that percent of gross hotel revenue was an arm’s-length royalty for_the_use_of the hyatt trade names and marks mr burt’s use of the 5-percent rate derived from franchise royalties rates charged by four -- - international hotel chains as adjusted to eliminate inclusion of advertising or reservations fees mr burt located the rates he thought to be comparable in a publication franchise rates were expressed as a percentage of room revenues however available data suggested that room revenues for international hotels were equal to half of total hotel revenues the other half was attributable to food and beverage revenues mr burt’s second report burt report two dated date covered the through tax years mr burt had visited hotels in hong kong and singapore during date he observed that day-to-day operations were conducted under the supervision of the general manager and staff who made reports to area and or hic personnel but that every hyatt sic property uses operating policies and procedures originally developed or modified and adapted and then implemented by the chicago-based corporate parent and its staff mr burt observed to the extent management is exercised over hotel operations by hhk and or hs it usually takes the form of ensuring correct application of or adherence to hic overall corporate philosophy rather than direct management of each hotel’s day-to-day operations mr burt concluded that each asian hyatt international hotel be allowed remuneration equivalent to that received by an independent rather than chain hotel management company which he suggested was dollar_figure per hotel per year due to hyatt international hotels’ status as luxury or resort hotels mr burt located the dollar_figure figure in the same eyster study used by dr mooney the eyster study provided information that independent operators required dollar_figure to dollar_figure in annual earnings based on a survey of independent hotel operating companies if fees exceeded dollar_figure mr burt advised that the excess be allocated to hic mr burt also repeated his earlier opinion that percent of hotel gross revenue is an arm’s-- length royalty and would have been paid to hyatt domestic out of this excess for purposes of trial however respondent relied on the bvs report opinion that opinion was formulated by means of a four- step process first and prior to determining allocations for royalties or management services income bvs reassigned the management fee income of certain hotels from one subsidiary to another or to hic based on bvs’ perceptions of the roles played in developing the contract or in managing the hotel second bvs employed a royalty equal to percent of hic’s revenues calculated after adjustments for all of the other types of allocations due from hic to hyatt domestic the resulting figure was thought to represent a profit split between hic and hyatt domestic the split was intended to account for hyatt domestic’s contribution of its investment in chain services and its position as the originator of the hyatt trade_name and marks and the hyatt international group’s contribution of capital and personnel third bvs employed a royalty equal to percent of management fees after the first above-described adjustment that was to be allocated from hhk and hs to hic this royalty is for trade names and marks and to provide a profit for the reservations activities cover corporate overhead and subsidize the development activities in addition the royalty from hhk and hs was also intended to fund or pass on the cost of the royalties that would be due from hic to hyatt domestic fourth bvs concluded there should be an allocation from hhk and hs to hic described as a profit split of generally or percent depending on the year of the operating income remaining after expenses and the above royalties are deducted bvs intended the profit split to cover the financial guaranties and differences in assets with hic being considered the owner of the intangibles and the financial capital in deciding whether the commissioner’s determination is reasonable courts focus on the reasonableness of the result not on the details of the methodology used see seagate tech inc consol subs v commissioner t c pincite ina particular case the commissioner’s deficiency_notice ‘7 it was contended that the percent of the management fee rate was the eguivalent of percent of gross hotel revenues in comparison to mr burt’ sec_1 percent rate determination was based upon one method and an amendment to answer contained another method that resulted in an increased deficiency from that determined in the deficiency_notice see bli lilly co v commissioner 84_tc_996 affd in part revd in part on other issues and remanded 856_f2d_855 7th cir the commissioner’s trial expert in that case did not opine about either of these methods and instead relied on two other methods to allocate income the taxpayer in eli lilly co similarly to petitioners here argued that the difference between the trial position and the deficiency_notice determinations caused the commissioner’s determinations to be arbitrary capricious and unreasonable as a result the taxpayer contended that the commissioner’s determination should not be entitled to the presumption of correctness the court disagreed holding that the presumption of correctness afforded to the commissioner’s sec_482 determinations is not to be lost solely because of the use of differing methodologies the court reasoned that to hold otherwise would preclude the commissioner from using outside experts or making alternative determinations in some circumstances however an abandonment of methodology may support a finding in part or whole that the commissioner’s determination was unreasonable arbitrary or capricious see eg national semiconductor corp v commissioner tcmemo_1994_195 under the circumstances of this case respondent’s substitution or change_of methodology alone does not result in our finding or holding that respondent’s determinations are arbitrary capricious or unreasonable there were certain similarities in the approaches and methodologies used to formulate respondent’s deficiency_notice and those used by respondent’s trial experts cc is respondent's determination in other respects arbitrary capricious and unreasonable background next we consider petitioners’ contentions that respondent’s determinations were considering all the circumstances an abuse of respondent’s discretion it appears that a primary basis for respondent’s sec_482 deficiency_notice allocations was the belief that hic bore the majority of the consolidated expenses of the hyatt international group and that hhk and hs received the majority of the revenue respondent compared petitioners’ profitability ratios to those of other hotel companies in that regard the hyatt international group’s accounting system does not include expenses paid_by the owner whereas other hotel companies that respondent treated as comparable used combinations of franchise lease and management contracts another variable here is that hic acted as both management entity and parent individually so that some of its expenses were related to its activity as a parent company in addition hic incurred expenses with respect to its involvement with hotels in brussels and nice respondent’s experts generally did not recognize the contributions made by hhk and hs because their efforts were not evidenced by expenditures recorded on those management subsidiaries’ books on those occasions where the efforts of hhk and hs personnel were recognized respondent’s experts considered them to be performed on hic’s behalf we now consider in particular whether any of respondent’s determinations were arbitrary capricious or unreasonable allocations between hic and hyatt domestic hic and hyatt domestic entered into a agreement for the purpose of sharing the services of each other’s sales offices hic billed hyatt domestic for a contractually agreed level of support from the hyatt international sales offices hyatt domestic included these costs as part of its chain expenses and billed each of its hotels and those of the hyatt international group for a share of the overall chain expenses the chain allocation formula was based on the number of guest rooms in accordance with the chain services sharing_agreement hyatt international hotels paid either or percent of a full chain allocation depending on the hotel’s geographical location this approach was used because it was thought that a hotel’s geographical distance from hyatt domestic’s u s sales offices would affect the benefits ie the greater the distance the less the benefit respondent however concluded that the possibility for tax_avoidance was lurking in these circumstances under which many hotels were being charged less than an equally apportioned share of the chain service allocation the use of total rooms per hotel adjusted for the distance of a hotel from the u s sales offices to some extent appears to reasonably account for the circumstances beginning date cross-billing and reimbursement were discontinued under the assumption that the benefits exchanged were equal although both organizations continued to share chain services both hyatt domestic and the hyatt international group invested in establishing chain services and made a business decision to share those services to the extent that they exchanged services of equal value we hold that no allocation between hic and hyatt domestic is warranted to the extent that respondent’s determinations included allocations of income between hyatt domestic and hic for chain services it was an abuse_of_discretion we note that any income allocation between hic and hyatt domestic would have been made under the percent royalty adjustment respondent in making the deficiency_notice allocations relied on the fact that hyatt international group hired staff trained by hyatt domestic due to differences in their respective operations however hic did not gain by hiring hyatt-- domestic trained staff rather than experienced staff from other similarly situated hotels in other respects the record does not support a finding that the hyatt international group received anything else for which compensation would have been due to hyatt domestic eg training programs innovative atrium and restaurant designs or manuals in addition none of the parties' trial experts focused on these specific items accordingly we find that respondent's determination with respect to these items is arbitrary capricious and unreasonable notice determinations for hyatt domestic’s income allocations attributable to royalties for trade names and marks for each of hyatt domestic’s taxable years respondent determined that percent of the gross_receipts each hotel operated in the hyatt international group be allocated to hyatt domestic two of the notices contain explanations that the adjustment is a royalty for_the_use_of hyatt trademarks and other intangibles one notice for and taxable years contains the percent adjustment but states that it for use of the trademark without any reference to other intangibles for purposes of trial respondent’s expert concluded that a royalty of percent of the net_revenues should be allocated to hyatt domestic respondent’s expert concluded that the royalty was an equivalent of a profit split accounting for hic’s capital and personnel to build an international chain and hyatt domestic contributing chain services and its intangibles including the trademarks the licensing agreement between hic and hyatt domestic was for_the_use_of the various hyatt trade names and marks hic agreed to pay hyatt domestic a one-time payment of dollar_figure per hotel opened to pay the costs of registering the trade names and marks and that the standards of services and the quality of products bearing a mark would at very least be equivalent to those adopted or maintained by hyatt domestic for dollar_figure per hotel hic received a license to use hyatt trade names and marks in perpetuity from hyatt domestic beyond that however the hyatt international group received relatively nominal amounts of chain services from hyatt domestic in excess of services provided for hyatt domestic respondent’s deficiency_notice determination that hyatt domestic and hic’s income be increased by a royalty of percent of the gross hotel revenues of the hyatt international group’ was based on hotel franchise rates respondent’s ‘8 the amount of royalty determined to be included in hic’s continued prenotice expert adjusted these franchise rates to make them exclusive of marketing and reservation charges and ultimately we have decided that the franchise rates respondent used in the notice were overstated a franchisee in exchange for a royalty receives trade names and marks business systems and expertise and for additional fees may receive reservations and marketing services ’ hotel franchisors generally offer preopening assistance with site selection and feasibility design obtaining financing and the hiring and training of staff the consultation and technical services and training provided by the franchisor continue after the opening of the hotel neither hic nor the hyatt international group as a whole received the level of intangibles and services from hyatt domestic that would warrant the full charge for a franchise relationship considering the relationship between the hyatt international group and hyatt domestic it was unreasonable for respondent to allocate income based on percent of the hotel franchise royalty rate respondent’s trial position relied on the bvs' allocation of less than dollar_figure million for use of the hyatt trade names and marks scontinued income would in turn be paid_by hic to hyatt domestic see 99_tc_223 for a description of franchising in the restaurant industry for hyatt domestic’s taxable years this contrasts with the nearly dollar_figure million 9-year total set forth in the deficiency notices respondent’s trial position represents less than percent of the original deficiency_notice determinations those factors coupled with the change_of methodology and experts supports our holding that respondent’s deficiency_notice determinations for the hyatt trade names and marks were unreasonable and an abuse_of_discretion as to respondent’s determinations regarding royalty allocation to hyatt domestic see national semiconductor corp v commissioner tcmemo_1994_195 allocations to hic from its subsidiaries we next consider whether there was an abuse_of_discretion in respondent’s royalty income allocations to hic for its subsidiaries’ use of the hyatt trade names or marks hic did not receive any portion of the management fee income from the hotels as operating revenue beyond expenses related to chain services that were charged to the hotels through hcs hic did not charge its subsidiaries for services provided during however there was a one-time catch-up charge on hhk’s books for hic’s overhead expenses from prior years hic did however receive dividends from hhk and hs respondent’s adjustments to hic’s income involve three types of allocations royalty to hic for its subsidiaries’ use of trade names and marks allocation to hic of its subsidiaries’ management fee revenues and allocation of management income to reflect hic’s relative contribution vis-a-vis the subsidiary in operating the individual hotels respondent’s royalty income allocations for trade names and marks from hic’s subsidiaries to hic are based on the same reasoning and were at the same percentage as allocated from hic to hyatt domestic our reasoning for the hyatt domestic hic royalty allocation also applies to hic and its subsidiaries accordingly we hold that respondent’s determinations involving royalty income allocations to hic from its subsidiaries were an abuse_of_discretion respondent also determined that the management fee income reported by hhk hs and hp above a normal return per hotel should be allocated to hic in computing the subsidiary income allowed only those hotels respondent determined to be actually managed by the respective subsidiary received an allowance accordingly some portion of the allocations represented income from hic’s subsidiaries with respect to those hotels that respondent decided were not managed by the subsidiary due to respondent’s selectivity and the use of average allowances rather than actual hotel revenues there is no way accurately to ascertain the portion of the adjustment for hotels not managed from the excess income attributable to those respondent determined were actually managed after computing the total income to be allocated from the subsidiaries respondent subtracted the royalty for_the_use_of the trade names and marks to arrive at the amount allocated for services in the reports that predated the deficiency_notice mr burt and dr mooney opined that the amount earned by a hotel in excess of the normal return was allocated to hic in recognition of hic’s contribution of intangibles and services the theory advanced for those allocations was that the excess over a normal return was due to the benefit and advantages of being a part of the chain which were contributed by hic in establishing a normal return both mr burt and dr mooney used amounts reported by others as the minimum acceptable earnings one used the independent hotel operator figure of dollar_figure and the other considered the chain operator’s figures ranging from dollar_figure to dollar_figure but ultimately used the amounts reflected in two hyatt international contracts mr burt used dollar_figure for the years and the latest years in issue and increasing amounts ranging from dollar_figure for to dollar_figure for the use of the dollar_figure figure resulted in losses for the subsidiaries there was no apparent consideration of the sizes or locations of the hotels used in the eyster study or of the hotels involved in -- - the hyatt international contracts relied upon by dr mooney and mr burt mr burt and dr mooney did not give consideration to the role played by hhk or hs in the development implementation and monitoring of the hyatt international group policies and standards or in otherwise enhancing the performance of the hotels they supervised overall by means of the deficiency notices respondent determined dollar_figure of allocations attributable to hic comparatively bvs’s opinion recommends just over dollar_figure million attributable to hic bvs analyzed the relationship between hic and its management subsidiaries and concluded that a profit-split methodology should be used in constructing its recommendations petitioners’ expert ernst young concluded that management fees were earned by the subsidiary that received them because of the approximate dollar_figure million catchup overhead charge in they recommended that no allocations were needed for support services from hic ernst young also concluded that allocations were unnecessary for ips’s services due to its limited influence in the years involved or for chain services as costs were covered and any profit on chain services should accrue to hcs a subsidiary of hhk ultimately we hold that hhk and hs received the benefit of certain services from hic as discussed infra and that allocation of income is necessary the reports prior to the -- - issuances of the deficiency notices were confronted with a compelling financial picture for hyatt’s domestic including hic operations reflected revenues somewhat over dollar_figure million with expenses somewhat over dollar_figure million whereas the amounts reflected for foreign operations income approached dollar_figure million with expenses approaching dollar_figure million accordingly domestic operations had almost a dollar_figure million loss and foreign operations had almost a dollar_figure million gain these differences increased throughout the period and in the year domestic operations had about dollar_figure million income and dollar_figure million expenses for about a dollar_figure million loss the foreign operations for had about dollar_figure million income and dollar_figure million expenses for about a dollar_figure million gain roughly domestic operation expenses averaged about double the amount of receipts and foreign operation expenses were only about percent of their receipts during the period under consideration the foreign operation receipts and profit was in general steadily increasing during that same period the domestic operation expenses were steadily increasing in tandem with foreign receipts and profit but domestic receipts tended to be more static these circumstances resulted in generally increasing losses for domestic operations and generally increasing gains for foreign operations throughout the period hic was involved in the management of its subsidiaries and in the overall management of the hyatt international group significantly to the extent that services were charged they were at cost under that combination of circumstances these financial trends appear to be incongruent confronted with that information and data gathered from other hotel chains respondent’s employees' evaluations and ultimately respondent’s determinations were based on reasonable assumptions and fell within reasonable limits after trial we were able to discern nuances and differences in petitioners' operations that caused us not to sustain fully respondent's notice or trial positions however we generally did not accept petitioners' reporting or trial positions either accordingly we do not find respondent’s determination with respect to these allocations to be arbitrary capricious or unreasonable having decided that some of respondent’s determinations were arbitrary and capricious petitioners are left with the burden of showing that the amounts in guestion were for an arm’s--length consideration if petitioners fail to show that their transactions met the arm’s-length standard then we must decide the appropriate consideration ie an arm’s-length rate between unrelated parties concerning the remainder of respondent's - - sec_482 determinations petitioners must show an abuse of respondent's discretion v arm’ s--length consideration a respondent’s allocations of management fee revenue for hhk hs and hic hhk and hs received management fee revenue from hotels for which hhk or hs did not provide services in this regard petitioners acknowledge that hic was responsible for european and central american hotels throughout the years in issue through accordingly we sustain respondent’s allocation of income for these hotels to hic hhk received consulting fees and royalties from hesa without performing services for hesa or the mexican hotels hesa managed the hotels in mexico and earned the management fees and the consulting agreement was merely a mechanism to reduce local ' in the final analysis it did not make a difference that petitioner was unable to show that all of respondent's determinations were arbitrary capricious or unreasonable that 1s so because in those instances where we redetermined an arm’ s-- length consideration petitioners were not able to meet the lesser standard of showing that their reporting or trial position was for an arm’s-length consideration bvs recommended allocation of revenue from certain hotels in the middle east and north africa these particular hotels were not in operation during the years affecting the allocations to hic through and allocation in the later years that involve only hyatt domestic’s allocations through would not change the result because ultimately the royalties were computed as a percentage of gross hotel revenues rather than being based on hic’s revenues thus it is not necessary to analyze the particulars of hotels managed in those regions taxes regardless of whether the income is hesa’s or hhk’s it is not hic’s income see 42_tc_800 accordingly respondent’s allocation concerning the mexican hotels is an abuse_of_discretion and is not sustained bvs opined that the revenue for the hyatt kingsgate sydney should be allocated from hs to hhk due to favorable tax_treaties the hyatt kingsgate sydney’s fees were assigned to hs although the hotel was supervised by hhk while this allocation may have been part of the bvs profit-split analysis it has no impact on and is neutralized by our holdings concerning hic’s income see national semiconductor corp v commissioner supra in addition to those hotels for which bvs recommended percent revenue allocation smaller percentages were recommended where some other entity was the contract source or provided some small service this appears to be a new_matter that was not addressed in the deficiency notices the parties’ broad-based approaches failed to address the specific details concerning each hotel involved in these smaller allocations irrespective of the parties’ approach allocations from one to another foreign_entity would not directly or adversely affect hic’s u s income as for hic mexico was at that time a 49-percent owner of hesa any amount that would be paid from hesa as dividend income to hic mexico a u s subsidiary of hic would be included in the u s consolidated_return with hic - - those allocations that involve hic as discussed infra we find that the business development type activity constituted hic’s activity as a parent company accordingly these allocations either are not in issue or have no effect on the outcome b royalties allocated to hyatt domestic for hic’s use of the hyatt trade names and marks and other intangibles hyatt domestic beginning in provided hic with a license to use the hyatt trade names and marks in its taxable_year hyatt domestic provided more chain services to the hyatt international hotels than hyatt domestic had received respondent relying on the bvs report contends that a 15-percent royalty should be allocated from hic to hyatt domestic based on hic’s revenues the proposed allocation according to respondent represents a profit split between hic and hyatt domestic reflecting hyatt domestic’s contribution of its investment in chain services hyatt domestic’s originator status regarding the hyatt trade_name and marks and hic’s contribution of capital and personnel petitioners relying on the mercer management consulting mercer report contend that the hyatt name had little or no value and did not increase the hyatt international group’s income-generating capability the parties and their experts did not focus on the specific factors that might influence the amounts or the operation of the royalties instead in a broad- brushed manner each side generally sought to convince us that there should or should not be a royalty allocation in that setting we undertake our analysis of the value of royalties attributable to the names and marks in a recent memorandum opinion of this court a trademark was described as a marketplace device by which consumers identify goods and services and their source in the context of trademark nomenclature a trademark symbolizes goodwill or the likelihood that consumers will make future purchases of the same goods and services ina licensing arrangement the goodwill symbolized by the trademark is owned by the licensor even though created by the licensee’s efforts see eg cotton ginny ltd v 691_fsupp_1347 s d fla dhl corp v commissioner tcmemo_1998_461 in another memorandum opinion it was explained that trademark recognition develops from years of adver- tising consistent packaging promotional campaigns customer service and quality control depending on the strength of a trademark the maintenance of the desired consumer awareness level generally requires significant continuing advertising investment and product renovation trademarks lose substantial value without adequate investment management marketing advertising and sales organization nestle holdings inc v commissioner tcmemo_1995_441 revd and remanded on other grounds 152_f3d_83 2d cir petitioners’ expert mercer found little evidence of any value of the hyatt trade names and marks when used by hyatt international hotels this conclusion was based on mercer’s -- - postulations that generally brand name is a less significant factor to hotel guests than location chain hotels constitute a much smaller percentage of the international market than that of the u s hotel market smaller hotel chains have lower brand awareness there was no premium paid for hyatt international hotel rooms over competitors’ rooms there was a small number of guests from the united_states who would be familiar with the hyatt name traveling to the asia-pacific area where most hyatt international hotels were located the percentage of u s guests in most hyatt international hotels was below market average and the hyatt international group management fees were lower than average we do not accept the mercer conclusion that the hyatt name has no value in the context of international operations hotel location may be an important or possibly even a primary factor in a guest’s hotel selection however it has been shown that brand name is an important factor in attracting certain categories of guests bvs found that trade names are important for incremental business even where most of the reservations were secured through local contacts petitioners argued that hyatt international hotels earned no premium on the rates they charged as compared to other competing hotels hyatt international hotels however competed favorably with luxury hotels including those run by hilton international reflecting that the hyatt brand was valuable and to some extent was a drawing factor for potential customers the affiliation with a major chain also has a beneficial effect on hyatt hotel owners’ attempts to secure financing petitioners’ experts minimized and attempted to play down the fact that some hyatt international hotel guests were from the united_states hyatt domestic’s promotion of the hyatt name and referral of guests to hyatt international contributed some value to the hyatt trade names and marks to hyatt international especially when viewed years out and later overall we disagree with petitioners and hold that the hyatt trade names and marks had some importance or value to the hyatt international group in the event that we might decide the hyatt names and marks had value petitioners advanced the alternative argument that the hyatt international group’s use of the names and marks represents the arm’s-length consideration and provides reciprocal benefits to hyatt domestic while it is possible that a similar benefit as would be expected the percentage varied from location to location particularly in mexico puerto rico and central america we reiterate that dollar_figure was paid for each hotel without regard for the time_value_of_money or the passage of time as of the years under consideration when the number of hotels had increased and the name use and recognition must have increased the dollar_figure was the standard unchanged from in there were hotels and by about without considering those in mexico from to hic's gross management revenue increased fivefold could have enured from hyatt international’s use of the name e where guests staying at hyatt domestic hotels were familiar with hyatt international hotels petitioners have presented no evidence one way or the other on the origin of guests staying at hyatt domestic hotels or any other measure of any such benefit from the hyatt international group’s operations to hyatt domestic as a second alternative petitioners argue that the hyatt international group assisted in the development of the trade names and is entitled to a setoff for that under sec_1_482-2 6b income_tax regs petitioners however have presented no evidence of the costs or outlays that may have been incurred in order to measure and reach such a determination see sec_1_482-2 c income_tax regs respondent relies on the fact that hyatt domestic initiated lawsuits to protect its trade_name respondent argued that such action is evidence that the hyatt name had great value instituting suits however does not automatically reflect that the name or mark has great value such suits may be brought to protect marginal values because failure to act against infringements could lead to loss of the trade_name protection nor did petitioners present evidence showing that the dollar_figure amount per hotel provided for in the licensing agreement was an arm’s-length consideration within the meaning of sec_1_482-2 income_tax regs 42_f2d_513 n d ill having held that the hyatt trade names and marks do have value in the context of the international operations we now turn to evaluating the amount of arm’s-length consideration that should have passed from hic to hyatt domestic for_the_use_of the hyatt names and marks the parties placed heavy reliance on their respective expert witnesses in arguing what is the correct amount of arm’s-length consideration for use of the names and marks in reaching our holding we weigh expert testimony in light of the expert’s gualifications as well as all the other credible_evidence in the record 94_tc_193 we are not bound by the opinion of any expert witness and we will accept or reject that expert testimony when in our best judgment based on the record it is appropriate to do so estate of newhouse v commissioner supra 84_tc_722 while we may choose to accept the opinion of one expert in its entirety 74_tc_441 we may also be selective in the use of any portion of that opinion 86_tc_547 sundstrand corp v commissioner t c pincite a review of the royalty marketing and reservations charges of u s --based hotel franchises by respondent’s expert bvs resulted in combined average rates ranging from to percent of gross room revenue generally as a percentage of gross room revenues royalties ranged from to percent typical marketing fees --- - ranged from to percent and reservations fees ranged from to percent finding no completely comparable transaction bvs used the royalty of percent of gross hotel revenue that hesa paid hhk bvs then calculated that percent of hic’s net adjusted revenues after all other allocations approximated the percent of gross hotel income hesa paid as a royalty that amount and most of respondent’s notice determinations included within the royalty the use of the trademarks trade names and other intangibles the original hesa agreement provided for royalties of percent of hotel gross_income within the context of a consulting fee in the amount of percent of hesa’s management fee revenue as more hotels were added to the venture royalties were reduced to percent although petitioners have put their spin on the reasons for the rate reduction it is not entirely clear why bvs chose the 1-percent rather than the 2-percent rate the hesa royalty included use of the trade names and marks and all hyatt chain services we note that hyatt domestic licensed the use of its names and marks but provided only a portion of the hyatt international group’s chain services and the latter was to some extent balanced by the hyatt international group’s reciprocation of similar services importantly the hesa agreements reflect a relationship that is quite different from the relationship between hyatt domestic and hic the hesa royalty agreement was part of a group of simultaneously executed contracts establishing a joint_venture relationship between hic and vis we also note that although percent of hic’s adjusted net_revenues as calculated by bvs might have been equivalent to percent of hotel gross_income we do not accept all of the management fee allocations bvs made and therefore the use of bvs’s 15-percent equivalence does not have adequate support in the record with the parties going off in opposite directions and reaching diametrically opposed positions neither of which is wholly supportable we do not place complete reliance on either party’s expert petitioners’ expert denies any but a de_minimis value a position we have rejected in that same vein we have found respondent’s expert’s premises to be only partially acceptable sec_1_482-2 income_tax regs provides a framework for determining an arm’s-length consideration for the transfer sale assignment loan or other use of intangible_property or an interest therein between related entities an arm’s-length consideration for intangible_property is defined as the amount that would have been paid_by an unrelated party for the same intangible_property under the same circumstances sec_1 d income_tax regs the best indication of such arm’ s-- length consideration generally is the amount of consideration paid for transfers by the same transferor to unrelated parties involving the same or similar intangible_property under the same or similar circumstances see id if no sufficiently similar transfers can be found sec_1_482-2 income_tax regs sets forth a list of factors that may be considered in arriving at the amount of the arm’s-length consideration the arm’ s-length nature of an agreement is determined by reference only to facts in existence at the time of the agreement see 92_tc_525 affd 933_f2d_1084 2d cir no evidence of similar intangibles being transferred to an unrelated party was produced hyatt domestic’s transaction with hic and hic’s with its subsidiaries concerned services and other aspects in addition to the names and marks in each instance the names and marks were part of a larger package including the provision of various services accordingly we utilize the factors specified in sec_1_482-2 income_tax regs to formulate our holding noting that the parties’ experts have not specifically addressed those factors one significant factor to consider would be the prevailing rates in the industry ideally the rates for trade names and marks in the hotel industry would be a starting point the hotel franchise rates presented in the record however cover the period through the licensing agreement here was -- - granted in perpetuity in exchange for a dollar_figure flat fee payable for each new hotel the terms of the licensing agreement do not include a consideration of time factors such as the amount of time the hotel was to be operated the license transferred was for exclusive use outside the united_states the hyatt international group was required to pay for the registration of the trade names and marks in the countries of its operation a factor that may be considered see sec_1_482-2 income_tax regs petitioners dispute the appropriateness of the use of comparables based on franchise rates principally because the hyatt international group operated under management agreements not franchise agreements although a franchise analogy does not present a completely suitable comparison with the existing relationship between the hyatt international group and the hotel owners a franchise analogy does more accurately fit the relationship between hic and its hotel management subsidiaries a franchise relationship normally includes a license to use the franchisor’s name and marks that type of license was provided by hyatt domestic to hic which in turn provided it to hic’s subsidiaries franchise rates however normally include much more than the rights or licenses transferred by hyatt domestic eg providing business systems and expertise and providing reservations marketing and technical services thus we must separate the value attributable to trade names and marks from the other items normally included in a franchise rate or agreement the parties’ experts appear to agree that the franchise rates for luxury hotels charged by u s -based hotel chains were the equivalent of about percent of gross hotel revenue ’ in determining the arm’s-length charge for the hyatt trade names and marks we begin with a franchise rate of percent of gross hotel revenues the mercer report included a presentation of hilton franchise revenue and expenses from through approximately one-half of the hilton franchise revenues were used for expenses exclusive of taxes if approximately one-half of franchise revenues represent expenses the other half or percent of gross hotel revenues remains for allocation to profit on reservations marketing expertise and other services as well as a royalty for trade names and marks of the percent representing profit we attribute percent to royalties and percent to other items based on the information available we hold that the appropriate arm’s-length charge for the hyatt trade names and marks and the chain services provided by hyatt domestic is two- accepting the premise that room revenues and food revenues each comprise on average half of an international hotel’s gross revenue a franchise rate of percent of room revenues translates to a rate of percent of hotel gross revenues fifths of percent percent of the gross revenue of each hyatt international hotel the percent franchise rate in addition to accounting for an approximate division of the elements in the franchise rate including use of the marks and other intangibles favors petitioners’ position in one important respect in particular our allocation or reduction of the franchise rate recognizes to some extent that marks and names are less important in the international hotel marketplace c allocations of royalty income for trade names and marks to hic from its subsidiaries hic’s subsidiaries did not pay hic royalties for_the_use_of the hyatt trade names and marks in the notices of deficiency respondent determined that hic’s income should be increased for royalties from hhk hs and hp of percent of their gross revenues the same rate as respondent’s determined royalties from hic to hyatt domestic at trial respondent relied on the bvs recommendation that a royalty of percent of management fees as adjusted should be allocated from hhk and hs to hic the proposed royalty is to account for trade names and marks and to provide a profit for the reservations activities cover corporate overhead and subsidize the development activities it the royalty allocations should be offset by the dollar_figure per hotel license fees that hic paid to hyatt domestic during the years in issue also was intended to cover the cost of royalties from hic to hyatt domestic mirroring their argument with respect to respondent’s royalty determination between hic and hyatt domestic petitioners argue that these intangibles have no value or that it was the subsidiaries hhk and hs that created the value in this setting however petitioners also rely on 58_tc_10 affd on other issues 489_f2d_957 2d cir for the proposition that even in a chain operation a trade_name may have little value your host inc v commissioner supra involved restaurant corporations with common ownership and senior management that operated a total of restaurants with the name of your host restaurant all but three of the restaurants were located in the buffalo new york area with the remainder in rochester new york two of the three rochester restaurants closed after years all of the restaurants were similar in appearance served identical menus at the same prices and were open hours a day they advertised as being part of a chain under the same management for economy of scale a master policy for liability insurance and workmen’s compensation was obtained for all the corporations the premium for the coverage was advanced by your host corporation and was reimbursed by the other corporations in apportioned amounts based on each corporation’s payroll all employees were paid from a special payroll account maintained by the your host corporation the individual corporate entities would deposit the funds needed to pay the net wages of their respective employees and then your host corporation paid out the wages leaving a zero balance in the payroll account each restaurant had a manager however the manager could not change the menu or hours of business nor purchase supplies from other than the related_supplier the costs of the administrative staff insurance premiums administrative office expenses advertising and maintenance and supervisory staff generally were allocated among the corporations according to gross_sales except the rochester corporation did not share in advertising costs because its restaurants did not benefit from buffalo area advertisements the commissioner allocated all of the income and deductions of all corporations to the your host corporation pursuant to sec_482 in your host inc v commissioner supra we held that each of the corporations was a viable business_entity that paid its own expenses although the restaurants opened over a 25-year period with the openings of the first restaurant for each corporation over a 13-year period we found that the restaurants operated by the your host corporation were on average no older and no better established than those operated by the other corporations thus the later-established restaurants were not found to have traded upon the goodwill generated by the your host corporation’s restaurants all of them generated goodwill that they shared equally we found that the advantage of being a your host restaurant flowed primarily from the local_advertising and shared management this was supported by the fact that the rochester restaurants nearly failed due to absentee management problems the tax_court concluded that the your host corporation provided no service or benefit to the other corporations for which it was not already adequately compensated ’ ’ here the hotels operated by the hyatt international group have only a limited amount of similarity to the restaurants in your host inc v commissioner supra and the same result does not obtain hhk and hs through management and local_advertising generated goodwill that benefited hyatt international hotels and entities in their regions and beyond we have held that the arm’ s-length royalty for the hyatt trade names and marks from hic to hyatt domestic is percent of the hyatt international group’s total hotel gross revenues as the holder of the international license to the hyatt trade names and marks hic’s income should be increased by two-fifth of percent of the gross revenues of those hotels whose management fees taking into as previously noted the parties posed an all-or-nothing type question to the court on the sec_482 issues see 58_tc_10 n affd 489_f2d_957 2d cir consideration the adjustments for the allocation of fees were remitted to hhk and hs d allocation to hic for management services beyond limited expense allocations hic’s subsidiaries did not pay for services provided by hic respondent determined that income should be allocated to hic from its subsidiaries for management services respondent relies on the provision of the following services in support of allocations manuals training human resource development employee_benefits contract review financial systems and advice business development assistance preopening services owner relations marketing and hic's efforts at building the image reservations system petitioners contend that for the most part all management fees were reported by the entity that earned them petitioners also argue that what hic did for its subsidiaries was stewardship or duplication and as such is not subject_to sec_482 allocations petitioners assert that the design and chain services were provided to and paid for separately by the hotel owners not the subsidiaries and thus were by definition arm’ s-- length transactions not subject_to sec_482 petitioners also this allocation is for the hyatt trade names and marks we consider the other items proposed by respondent through his expert bvs in the royalty--1ie corporate overhead and development activities----under the topic of management services below allege that there was little ips activity during the years in issue allocations may be made where one member of a controlled_group performs services for the benefit of or on behalf of another member of the group see sec_1_482-2 income_tax regs allocations will generally not be made if the service is merely a duplication of a service which the related_party has independently performed or is performing for itself sec_1_482-2 b income_tax regs see 410_f2d_1233 in addition sec_482 allocations are inappropriate for stewardship activities because the benefit is to the parent entity see young rubicam inc v united_states f 2d pincite7 eli lilly co v commissioner t c pincite columbian rope co v commissioner t c pincite we find that items such as hic’s audits reporting requirements reviewing contracts and providing for consistency of accounting systems are supervisory functions that benefited the parent company and are not management services see young rubicam inc v united_states f 2d pincite7 likewise business development activities financial guaranties and owner relations are to the benefit of the parent company and not subject_to allocation see id however we are likewise not persuaded by petitioners’ argument that chain and design services should not be subject_to sec_482 allocation because they were provided to the owners who are unrelated parties although the charges for these services were billed to the owners the services were provided as part of the hyatt international group’s hotel management business however any allocation must take into account the costs that have already been paid accordingly the remaining arm’s-length issues for our consideration involve the services hic performed with respect to worldwide marketing chain and design services and coordination of human resources insurance and employee_benefits first however we consider petitioners’ assertion that the appropriate measure of arm’s-length consideration for the services provided by hic is cost sec_1_482-2 income_tax regs defines an arm’s-length charge for services rendered as the amount which was charged or would have been charged for the same or similar services in independent transactions with or between unrelated parties under similar circumstances considering all relevant facts however except in the case of services which are an integral part of the business activity of either the member rendering the services or the member receiving the benefit of the services as described in subparagraph of this paragraph the arm’s length charge shall be deemed equal to the costs or deductions incurred with respect to such services by the member or members rendering such services unless the taxpayer establishes a more appropriate charge under the standards set forth in the first sentence of this subparagraph emphasis added thus petitioners are correct that under certain circumstances the cost of providing the services may be treated as the arm’ s- length consideration in lieu of the amount that an unrelated party would charge this is permitted where the services are not an integral part of the business of either the renderer or the recipient of the services respondent argues that all of the services provided by hic were integral to its business conversely petitioners argue that none of the services were integral to the business sec_1_482-2 through iv income_tax regs describes situations in which services shall be considered an integral part of the business activity of a member of a group of controlled entities st in pertinent part the sec_1_482-2 i through iv income_tax regs provides services are an integral part of the business activity of a member of a controlled_group where either the renderer or the recipient is engaged in the trade_or_business of rendering similar services to one or more unrelated parties services are an integral part of the business activity of a member of a controlled_group where the renderer renders services to one or more related parties as one of its principal activities services are an integral part of the business activity of a member of a controlled_group where the renderer is peculiarly capable of rendering the services and such services are a principal element continued petitioners’ expert conceded that the services of ips were integral in that those services were provided to unrelated parties although petitioner’s expert also concluded that ips’ activities were minimal during the years in issue it appears that ips was uniquely capable of providing its services since the design manuals and area programs although tailored to suit a particular hotel were intended to exemplify how a hyatt international hotel should be constructed or operated no other design company would have access to this information thus we find the activities of ips are integral other services including marketing and coordination of insurance and benefits were performed and may be integral but there is no way to distinguish the costs of the other services provided to hhk and hs from the total costs to the hyatt international group entities the subsidiaries or the hotel owners paid the direct costs however the indirect_costs e overhead were not included thus whether we conclude that such services were or were not integral we are effectively unable to determine the scontinued in the operations of the recipient iv services are an integral part of the business activity of a member of a controlled_group where the recipient has received the benefit of a substantial amount of services from one or more related parties during its taxable_year costs for the services rendered to hhk and hs accordingly we use a different approach in measuring arm’s-length consideration for hic’s services the bvs report contains the conclusion that a royalty consisting of percent of adjusted management fees be paid_by hhk and hs to hic plus a profit split of or percent depending on the year of their operating income remaining after expenses and the above royalties are deducted the royalty allocation was for trade names and marks profit on reservations and overhead bvs intended the profit split to cover the financial guaranties and differences in assets with hic being the owner of the intangibles and the financial capital a major impetus for bvs’ allocations appears to be the opinion that hic bore the majority of the consolidated expenses of the hyatt international group and that hhk and hs received most of the revenue bvs’ choice of percentages appears to be based on the above-stated premise in particular the bvs report contains the statement the reallocation process yields a much more balanced distribution of operating income and adjusted operating income tt is only after the profit-sharing and although petitioners have argued that the one-time overhead charge in as a result of challenged deductions is the appropriate amount they have provided us with no factual predicate for accepting this argument obviously respondent’s determinations reflect disagreement about the sufficiency of the one-time charge royalties are adjusted for that hic hhk and hs appear to have the proper relationships in terms of adjusted operating income the perceived imbalance was due to the absence of hotel expenses on the management subsidiaries’ books and the fact that numerous hhk’s and hs’ expenses were absorbed by the flagship hotel’s sharing of space and employees some of hic’s expenses however were attributable to its role as a parent organization and as the management entity for hotels in europe central america and parts of the middle east and would not be attributable to hhk and hs bvs considered the expenses of hic and its u s subsidiaries but limited the comparison to the operating revenues bvs did not consider the fact that hic received dividends as a parent and that some of the dividend income could be associated with the management relationship significantly bvs’ profit-split methodology was intended to reflect the proportion of assets each entity had contributed that narrowly focused approach overlooks the contribution of labor and expertise which are the most important elements in a service industry although bvs' methodology was designed to rely on asset proportioning bvs’ conclusion essentially relies on it appears that bvs’ analyses exclude the losses_incurred from the expenses of hic for the hotels in brussels and nice guideline transactions rather than on the entities’ comparative asset holdings bvs selected certain hyatt international agreements as guideline transactions and concluded that there were implied royalties of percent in the aryaduta agreement and percent in the hesa agreements the 33-percent royalty derives from the potential decrease of revenue that would have occurred had the name change negotiated in january of been implemented for and the name however did not change until when the second hyatt international hotel opened in jakarta given that the hyatt international group needed the hotel owners of the aryaduta to agree to drop the name in order to secure the deal for the newer and potentially more profitable grand hyatt the transaction should not be considered an arm’s-length transaction with neutral parties who are under no compulsion to engage in the transaction further complicating the aryaduta transaction the management fee rates were negotiated downward to reflect removal of the hyatt name and the hotel owners agreed to add rooms to their hotel thus increasing the revenue base by the time the name change occurred there were other similar instances where fees expressed in percentages were scheduled to decrease when the number of rooms managed increased eg the hesa agreements and agreements with owners of multiple hotels the bvs report does not contain an explanation of the reason the implied percent royalty rate for name only in the aryaduta transaction was selected over the implied 25-percent rate for trade names marks and chain services hesa the bvs report merely contains the statement that a royalty rate of was found to have still allowed both hhk and hs to produce a very high return on assets and high overall profitability a royalty rate as high a sec_50 could have been supported in certain periods in support of its approach on the profit split bvs stated that the approximately split in the net revenue of hesa provides a guideline uncontrolled_transaction that suggests that at most hhk and hs would have been entitled to half of the value of their respective adjusted operating incomes after royalties for hhk bvs used a 65-percent split to be allocated to hic for the years through with percent for the remaining years for hs bvs used a 75-percent split for 65-percent for through and 50-percent thereafter these profit splits according to respondent’s expert recognized hic’s contribution of intangibles we note that was also one of the purposes of the 33-percent royalty bvs references the split as being approximately but it actually used and percent depending on the specific year these percentages more closely resemble the consulting fee paid_by hesa to hhk which we have found to be an arrangement for the purpose of reducing foreign tax in connection with the hesa joint_venture the hyatt international group provided the local staffing and management talent while vis provided the hotel contracts we have found that hhk and hs played important roles in both of these functions within their territories thus the relationship between hic and vis does not resemble the relationship between hic and hhk or hs in addition the ownership share of hic mexico in hesa wa sec_49 percent a corporate shareholder owner is entitled to a portion of any dividends distributed as hhk and hs are wholly owned subsidiaries of hic hic would be entitled to percent of their dividends those considerations however do not address the share if any of operating income that hic should receive in these respects the bvs report was not helpful and did not assist us in our consideration of an appropriate arm’s-length consideration for the services provided by hic once again we are left stranded ina sea of expertise and must navigate our own way through a complex record to decide what constitutes an appropriate arm’s-length consideration for the reasons we have explained the parties’ notice and trial positions do not properly address the type of circumstances we since the parties have not provided adequate factual basis for differentiation among the several years in issue we disregard bvs’ approach of allocating different percentages in different years have found accordingly we looked for other alternatives the budapest agreement resembled the type of package that the hyatt international group provided to those hotels where local management was not provided it included preopening and technical services management expertise chain services and the trade names and marks the odakyu agreement provided for_the_use_of the names and marks chain services manuals among other things and provided us with some guidance the hotels involved in that agreement used their century names in conjunction with the hyatt names and also had the benefit of hyatt chain services unfortunately there is insufficient information to enable the fee structure for the budapest or odakyu agreement to be translated extrapolated and applied to the other transactional relationships in the hyatt international group as we have already explained the franchise relationship is analogous to the relationship between hic and its hotel management subsidiaries hic did not operate the hotel it provided services to the management companies accordingly we see the franchise rates as the most indicative of arm’s-length consideration for the services that hic provided we also recognize however that the master hotel management subsidiaries such as hhk and hs worked in conjunction with hic to provide those franchise type intangibles and services to the hotel operators under their supervision assisting in the writing of the manuals and consulting with the local hotel executive staff yet petitioners have provided precious little guidance for us to determine an appropriate offset for the services supplied by hhk and hs we are satisfied however that our holding allows hhk and hs reasonably adequate compensation_for their efforts as hotel management companies unlike respondent’s notice_of_deficiency determinations as already discussed franchise rates during the relevant period were equivalent to about percent of hotel gross revenues we have held that the arm’s-length charge for the hyatt trade_name and marks is percent of hotel gross revenues that holding was based on a 2-percent franchise rate with percent being attributable to expenses and the other percent to profit on reservations marketing expertise other services and a royalty for trade names and marks we considered one-half of percent as the limit attributable to the royalties in arriving at a two-fifths of 1-percent royalty rate we favored petitioner’s position that trade names and marks are less important in the international marketplace the reallocable services provided by hic coincide with those provided ina part of this is due to hhk and hs’s use of hotel staff in dual capacities and their ability to pass on expenses to the hotel owners in most of years in issue herein for which they supplied no records of hours spent or costs incurred leaving us without the means to measure their contributions franchise arrangement therefore we hold that hic’s income should be increased by percent of the gross revenues of those hotels whose management fees were remitted to hhk and hs taking into consideration the adjustments already discussed the percent rate consists of percent for expenses and percent for profit based on a franchise model to reflect the foregoing and considering the parties’ stipulations of settled issues and the fact that additional issues remain for resolution an appropriate order will be issued this allocation should be offset by the overhead charges already taken in h group holding us hgh hyatt corp us hyatt domestic appendix hic mexico hesa mexico aic holding us aic hyatt int’l corp us int’1 proj hyatt of sys us singapore singapore ips hs hyatt of hong kong hong kong hhk hyatt chain services hong kong hcs
